                Case 20-11441-BLS              Doc 16       Filed 06/01/20         Page 1 of 51


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

TEMPLAR ENERGY LLC, et al.,1                                  Case No. 20- 11441 (         )

                                   Debtors.                   (Joint Administration Requested)


                   JOINT PREPACKAGED PLAN OF LIQUIDATION OF
                 TEMPLAR ENERGY LLC AND ITS DEBTOR AFFILIATES
                   UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




PAUL, WEISS, RIFKIND, WHARTON &                          YOUNG CONAWAY STARGATT & TAYLOR,
GARRISON LLP                                             LLP
Paul M. Basta                                            Pauline K. Morgan
Robert A. Britton                                        Jaime Luton Chapman
1285 Avenue of the Americas                              Rodney Square
New York, New York 10019                                 1000 North King Street
Tel: (212) 373-3000                                      Wilmington, Delaware 19801
Fax: (212) 757-3990                                      Tel: (302) 571-6600
                                                         Fax: (302) 571-1253


Proposed Counsel to the Debtors and Debtors in Possession

                                             Dated: May 31, 2020




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC (3115), TE Holdings
    II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings
    Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700 Gaillardia Parkway,
    Suite 200, Oklahoma City, Oklahoma 73142.
                        Case 20-11441-BLS                         Doc 16              Filed 06/01/20                Page 2 of 51



                                                           TABLE OF CONTENTS
ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME AND
      GOVERNING LAW ....................................................................................................................................... 1
      A.      Defined Terms .................................................................................................................................. 1
      B.      Rules of Interpretation .................................................................................................................... 13
      C.      Computation of Time ...................................................................................................................... 14
      D.      Governing Law ............................................................................................................................... 14
      E.      Reference to Monetary Figures ....................................................................................................... 14

ARTICLE II. ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS AND INTERCOMPANY CLAIMS ............. 15
      A.      Administrative Expense Claims ...................................................................................................... 15
      B.      Priority Tax Claims ......................................................................................................................... 17
      C.      Statutory Fees.................................................................................................................................. 17

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 17
      A.       Introduction ..................................................................................................................................... 17
      B.       Summary of Classification .............................................................................................................. 17
      C.       Treatment of Claims and Interests .................................................................................................. 18
      D.       Special Provision Governing Unimpaired Claims .......................................................................... 21
      E.       Elimination of Vacant Classes ........................................................................................................ 21

ARTICLE IV. ACCEPTANCE REQUIREMENTS ................................................................................................... 21
      A.      Acceptance or Rejection of this Plan .............................................................................................. 22
      B.      Confirmation of This Plan Pursuant to Section 1129(b) of the Bankruptcy Code .......................... 22
      C.      Controversy Concerning Impairment .............................................................................................. 22

ARTICLE V. MEANS FOR IMPLEMENTATION OF THE PLAN ......................................................................... 23
      A.     Transactions Effective as of the Effective Date .............................................................................. 23
      B.     Sale Transaction .............................................................................................................................. 23
      C.     Contribution of Holdings Class I Units and Holdings Class E Units to Holdcorp .......................... 23
      D.     Conversion of Class A Common Units and Class A Preferred Units of TE Holdings, LLC .......... 24
      E.     The Plan Administration Process .................................................................................................... 24
      F.     Certain Powers and Duties of the Plan Administrator..................................................................... 24
      G.     Authority to Assert, Settle, or Abandon Debtors’ Retained Defenses and Counterclaims.............. 25
      H.     Cancellation of Documents ............................................................................................................. 25
      I.     Filing of Monthly and Quarterly Reports and Payment of Statutory Fees ...................................... 26
      J.     Members, Managers, and Officers of the Debtors .......................................................................... 26
      K.     Corporate Authorization ................................................................................................................. 27
      L.     Director and Officer Liability Insurance ......................................................................................... 27
      M.     Effectuating Documents and Further Transactions ......................................................................... 27
      N.     Employee Benefits .......................................................................................................................... 27
      O.     Exemption from Certain Taxes and Fees ........................................................................................ 27

ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................. 28
      A.      Treatment of Executory Contracts and Unexpired Leases .............................................................. 28
      B.      Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases ........... 28
      C.      Rejection Damages Claim ............................................................................................................... 28
      D.      Reservation of Rights ...................................................................................................................... 29
      E.      Nonoccurrence of Effective Date .................................................................................................... 29

ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS ............................................................................. 29
      A.      Timing and Calculation of Amounts to Be Distributed; Entitlement to Distributions .................... 29
      B.      Disbursing Agent ............................................................................................................................ 30
      C.      Distributions on Account of Claims Allowed After the Effective Date .......................................... 30
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions ...................................... 31
      E.      Compliance with Tax Requirements/Allocations............................................................................ 31


                                                                                (i)
                        Case 20-11441-BLS                          Doc 16              Filed 06/01/20                Page 3 of 51



            F.           Surrender of Cancelled Instruments or Securities ........................................................................... 32
            G.           Claims Paid or Payable by Third Parties ......................................................................................... 32

ARTICLE VIII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
      DISPUTED CLAIMS ................................................................................................................................... 33
      A.       Disputed Claims .............................................................................................................................. 33
      B.       Disputed Secured and Priority Claims Reserve .............................................................................. 33
      C.       Estimation of Claims ....................................................................................................................... 34

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE
      EFFECTIVE DATE ...................................................................................................................................... 34
      A.      Conditions Precedent to Confirmation ............................................................................................ 34
      B.      Conditions Precedent to the Effective Date .................................................................................... 35
      C.      Waiver of Conditions ...................................................................................................................... 36
      D.      Effect of Nonoccurrence of Conditions .......................................................................................... 36

ARTICLE X. SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS ................................... 36
      A.      Compromise and Settlement of Claims, Interests, and Controversies ............................................ 36
      B.      Releases by the Debtors .................................................................................................................. 36
      C.      Releases by Holders of Claims and Interests .................................................................................. 37
      D.      Exculpation ..................................................................................................................................... 38
      E.      Non-Discharge of the Debtors; Injunction ...................................................................................... 38
      F.      Setoffs ............................................................................................................................................. 39
      G.      Release of Liens .............................................................................................................................. 40
      H.      Recoupment .................................................................................................................................... 40

ARTICLE XI. BINDING NATURE OF PLAN .......................................................................................................... 40

ARTICLE XII. RETENTION OF JURISDICTION.................................................................................................... 40

ARTICLE XIII. MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN .................................... 43
      A.       Modifications and Amendments ..................................................................................................... 43
      B.       Effect of Confirmation on Modifications ........................................................................................ 43
      C.       Revocation or Withdrawal of the Plan ............................................................................................ 43
      D.       Substantial Consummation of the Plan ........................................................................................... 43

ARTICLE XIV. MISCELLANEOUS PROVISIONS ................................................................................................. 43
      A.     Successors and Assigns................................................................................................................... 43
      B.     Reservation of Rights ...................................................................................................................... 44
      C.     Consent Rights ................................................................................................................................ 44
      D.     Further Assurances.......................................................................................................................... 44
      E.     Payment of Fees and Expenses ....................................................................................................... 44
      F.     Service of Documents ..................................................................................................................... 44
      G.     Dissolution of Committee ............................................................................................................... 45
      H.     Nonseverability of Plan Provisions ................................................................................................. 45
      I.     Return of Security Deposits ............................................................................................................ 46
      J.     Entire Agreement ............................................................................................................................ 46
      K.     Exhibits ........................................................................................................................................... 46
      L.     Votes Solicited in Good Faith ......................................................................................................... 46
      M.     Closing of Chapter 11 Cases ........................................................................................................... 46
      N.     Conflicts .......................................................................................................................................... 47
      O.     Filing of Additional Documents...................................................................................................... 47
      P.     Tax Reporting and Compliance ...................................................................................................... 47




                                                                                (ii)
                Case 20-11441-BLS        Doc 16       Filed 06/01/20   Page 4 of 51




                                        INTRODUCTION

Templar Energy LLC, TE Holdcorp, LLC, TE Holdings, LLC, TE Holdings II, LLC, Templar
Operating LLC, Templar Midstream LLC, and TE Holdings Management LLC (each, a
“Debtor” and, collectively, the “Debtors”) propose the following joint prepackaged chapter 11
plan of liquidation pursuant to section 1121(a) of the Bankruptcy Code. Although proposed
jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor.
Capitalized terms used herein shall have the meanings set forth in Article I.A.

Holders of Claims and Interests may refer to the Disclosure Statement for a description of the
Debtors’ history, business, assets, results of operations, historical financial information, and
projections of future operations, as well as a summary and description of the Plan and the
transactions contemplated thereby. Each Debtor is a proponent of the Plan within the meaning of
section 1129 of the Bankruptcy Code.

ALL HOLDERS OF CLAIMS AND INTERESTS, AS APPLICABLE, ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME AND
                         GOVERNING LAW

A.        Defined Terms

          The following terms shall have the following meanings when used in capitalized form
herein:

      1.    “503(b)(9)Claims” means Claims arising under section 503(b)(9) of the Bankruptcy
Code against a Debtor for which a Proof of Claim was filed on or before the General Claims Bar
Date.

       2.    “Administrative Claims Bar Date” means the first Business Day that is 30 days
following the Effective Date.

       3.    “Administrative Expense Claim” means any right to payment constituting a cost or
expense of administration incurred during the Chapter 11 Cases of a kind specified under section
503(b) of the Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving the Estates and
operating the business of the Debtors (such as wages, salaries, commissions for services, and
payments for goods), (b) Fee Claims, (c) Statutory Fees, and (d) 503(b)(9) Claims.

          4.   “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.




                                                  1
              Case 20-11441-BLS          Doc 16       Filed 06/01/20   Page 5 of 51




        5.    “Allowed” means, with reference to any Claim, (a) a Claim that has been listed by
the Debtors in the Schedules as liquidated in amount and not “disputed” or “contingent,” and
with respect to which no contrary Claim has been timely filed, (b) a Claim that has been timely
filed by the applicable Bar Date (or for which Claim under the Plan, the Bankruptcy Code, or
Final Order is not or shall not be required to be Filed), has not been withdrawn, and as to which
no objection or request for estimation has been Filed on or before the Claims Objection Deadline
or the expiration of such other applicable period fixed by the Bankruptcy Court, unless any such
objection or request has been withdrawn, or (c) a Claim that is allowed (i) by a Final Order,
(ii) pursuant to the terms of the Plan, or (iii) by an agreement entered into between the Holder of
such Claim and the Plan Administrator on or after the Effective Date. For purposes of
computing Distributions under the Plan, a Claim that has been deemed “Allowed” shall not
include interest, costs, fees, or charges on such Claim or Interest from and after the Petition Date,
except as provided in section 506(b) of the Bankruptcy Code or as otherwise expressly set forth
in the Plan.

        6.    “Avoidance Actions” means any and all claims and Causes of Action which any of
the Debtors, the Debtors in Possession, the Estates, or any other appropriate party in interest has
asserted or may assert under sections 502, 510, 542, 544, 545, or 547 through 553 of the
Bankruptcy Code or under similar or related state or federal statutes and common law, including
fraudulent transfer laws.

        7. “Balloting Agent” means Kurtzman Carson Consultants LLC, in its capacity as
notice and balloting agent for the Debtors.

        8.    “Ballots” means the ballots accompanying the Disclosure Statement upon which
certain Holders of Impaired Claims entitled to vote shall, among other things, indicate their
acceptance or rejection of the Plan in accordance with the Plan and the procedures governing the
solicitation process, and which must be actually received by the Balloting Agent on or before the
Voting Deadline.

        9.   “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as may be amended from time to time.

       10. “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, having jurisdiction over the Chapter 11 Cases and, to the extent of the withdrawal of
any reference under section 157 of title 28 of the United States Code, the United States District
Court for the District of Delaware.

       11. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated by the United States Supreme Court under 28
U.S.C. § 2075 and the general, local, and chambers rules of the Bankruptcy Court, as each may
be amended from time to time.

      12. “Bar Date” shall mean, with respect to any particular Claim, the specific date set by
the Bankruptcy Court as the last day for Filing proofs of Claim or request for allowance of
Administrative Expense Claims in the Chapter 11 Cases for that specific Claim.



                                                  2
               Case 20-11441-BLS         Doc 16       Filed 06/01/20   Page 6 of 51




       13. “Bidding Procedures Order” means the order of the Bankruptcy Court approving
bidding procedures for the Debtors’ asset marketing and sale process.

        14. “Business Day” means any day other than a Saturday, a Sunday, or any other day on
which banking institutions in New York, NY are authorized or required by law or executive
order to close.

       15. “Buyer” means the bidder with the highest or otherwise best offer prevailing in the
Debtors’ Sale process.

        16.   “Cash” means the legal tender of the United States of America or the equivalent
thereof.

        17. “Cause of Action” means any action, claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, lien, indemnity, contribution, guaranty, suit,
obligation, liability, loss, debt, fee or expense, damage, interest, judgment, cost, account,
defense, remedy, offset, power, privilege, proceeding, license, and franchise of any kind or
character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively
(including any alter ego theories), whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law (including under any
state or federal securities laws). For the avoidance of doubt, Cause of Action also includes
(a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity, (b) the right to object to Claims or Interests, (c) any
claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (d) any claim or defense
including fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the
Bankruptcy Code, and (e) any state law fraudulent transfer claim.

       18.    “Certificate” means any instrument evidencing an extinguished Claim or Interest.

      19. “Chapter 11 Cases” means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

        20. “Claim” means a “claim,” as defined in section 101(5) of the Bankruptcy Code, as
against any Debtor.

        21. “Claims Agent” means Kurtzman Carson Consultants LLC, in its capacity as claims
agent for the Debtors.

        22. “Claims Objection Deadline” shall mean 60 days after the Effective Date, or such
later date as may be ordered by the Bankruptcy Court.

       23. “Class” means a category of Claims or Interests as set forth in Article III hereof
pursuant to sections 1122(a) and 1123(a)(1) of the Bankruptcy Code.




                                                  3
              Case 20-11441-BLS          Doc 16       Filed 06/01/20   Page 7 of 51




      24. “Committee” means any official committee of unsecured creditors (and all
subcommittees thereof) appointed in the Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code, as such committee may be reconstituted from time to time.

       25. “Company” means, collectively, Templar Energy LLC and its affiliates and
subsidiaries that are Debtors in these Chapter 11 Cases.

         26. “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases, subject to all conditions specified in Article IX.A hereof having been:
(a) satisfied; or (b) waived pursuant to Article IX.B.1 hereof.

        27. “Confirmation Date” means the date upon which the Clerk of the Bankruptcy Court
enters the Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

       28. “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider Confirmation, as such hearing may be adjourned or continued from time to time in the
Debtors’ sole discretion.

       29. “Confirmation Order” means the order or orders of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

        30. “Consenting Lenders” means holders of RBL Claims that are signatories to the
RSA, and any subsequent holder of RBL Claims that becomes party thereto in accordance with
the terms of the RSA.

       31.   “Consummation” means the occurrence of the Effective Date.

       32. “Cure Claim” means a Claim based upon a monetary default, if any, by any Debtor
on an Executory Contract or Unexpired Lease at the time such contract or lease is assumed or
assumed and assigned by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code.

        33. “D&O Policy” means any insurance policy for directors, members, trustees, and
officers liability issued at any time to or providing coverage to the Debtors and/or their directors,
members, trustees, and officers, and all agreements, documents or instruments relating thereto.

        34. “D&O Tail Coverage” means coverage under an applicable director, manager, and
officer liability insurance policy that extends beyond the end of the policy period.

       35. “Debtor” or “Debtor in Possession” means one of the Persons in the above-
captioned cases, in its individual capacity as a debtor and debtor in possession in the Chapter 11
Cases under sections 1107 and 1108 of the Bankruptcy Code.

       36.   “Definitive Documents” has the meaning ascribed to such term in the RSA.

       37. “DIP Agent” means Bank of America, N.A., in its capacity as administrative agent
under the DIP Credit Agreement, together with its respective successors and assigns in such
capacity.

                                                  4
                 Case 20-11441-BLS      Doc 16       Filed 06/01/20   Page 8 of 51




        38. “DIP Claim” means any Claim held by the DIP Agent or the DIP Lenders arising
under, derived from, secured by or based on the DIP Credit Agreement or otherwise secured
pursuant to the DIP Documents and the DIP Orders, which includes any Claim for all principal
amounts outstanding (inclusive of any Roll-Up Loans as defined in the DIP Credit Agreement),
interest, reasonable and documented fees, expenses, costs, and other charges of the DIP Agent
and the DIP Lenders.

        39. “DIP Credit Agreement” means that certain Credit Agreement, by and among the
Debtors, the DIP Agent and the DIP Lenders party thereto, as may be amended, restated,
supplemented, or otherwise modified from time to time, pursuant to which the DIP Financing is
to be provided.

      40. “DIP Documents” means the DIP Orders, the DIP Motion, the DIP Credit
Agreement, any guaranty or intercreditor agreements related thereto, any collateral and security
documentation related thereto, and any ancillary documentation related thereto.

        41. “DIP Financing” means the post-petition senior secured superpriority revolving
credit facility pursuant to the DIP Credit Agreement and authorized by the DIP Orders.

       42. “DIP Lenders” means the lenders providing the DIP Financing pursuant to the
terms of the DIP Credit Agreement.

          43.   “DIP Motion” means the motion filed by the Debtors seeking entry of the DIP
Orders.

       44. “DIP Orders” means the interim and final order(s) of the Bankruptcy Court
authorizing, among other things, the Debtors to enter into and make borrowings under the DIP
Financing and granting certain rights, protections, and liens to and for the benefit of the DIP
Lenders.

       45. “Disallowed” means all or that portion, as applicable, of any Claim that has been
disallowed under the Plan, the Bankruptcy Code, applicable law or by a Final Order.

       46. “Disbursing Agent” means the Plan Administrator; provided, however, the Plan
Administrator, in its sole discretion, may retain a third party to make or facilitate distributions
pursuant to the Plan.

        47. “Disclosure Statement” means the Disclosure Statement for Joint Prepackaged
Plan of Liquidation of Templar Energy LLC and Its Debtor Affiliates Under Chapter 11 of the
Bankruptcy Code, dated May 31, 2020, as the same may be amended, supplemented, or modified
from time to time, including all exhibits and schedules thereto and references therein that relate
to the Plan, that is prepared and distributed in accordance with the Bankruptcy Code, Bankruptcy
Rules, and any other applicable law.

       48. “Disputed” means, with respect to any Claim or Interest, any Claim or Interest or
any portion thereof that is neither an Allowed nor a Disallowed Claim or Interest.



                                                 5
              Case 20-11441-BLS         Doc 16       Filed 06/01/20   Page 9 of 51




       49. “Disputed Secured and Priority Claims Reserve” means the portion of the Debtors’
Cash reserved on account of Disputed Claims, which may be funded on or after the Effective
Date.

       50.   “Distribution Record Date” means the Confirmation Date.

        51. “Effective Date” means the first Business Day on which (a) all of the conditions
specified in Article IX.A.5 hereof have been satisfied or waived pursuant to Article IX.B.1
hereof and (b) no stay of the Confirmation Order is in effect.

       52. “Effective Date Notice” means the notice of Confirmation Order and Effective Date,
which shall be Filed and served on or before five (5) Business Days after the Effective Date.

       53.   “Entity” means an entity as defined in section 101(15) of the Bankruptcy Code.

       54. “Estate” means, as to each Debtor, the estate created for such Debtor in its Chapter
11 Case pursuant to section 541 of the Bankruptcy Code.

       55. “Excess Fee Escrow Amount” means all Cash held in the Fee Escrow Account after
irrevocable payment in full of all Fee Claims Allowed by the Bankruptcy Court (including any
Fee Claims incurred after the Confirmation Date).

       56. “Excess Wind Down Amount” means all Cash held by the Plan Administrator after
the completion of the Wind Down.

         57. “Exculpated Parties” means, collectively, (a) the Debtors, (b) any statutory
committee appointed in the Chapter 11 Cases, and (c) with respect to each of the foregoing
Persons in clauses (a) through (b), such Persons’ predecessors, successors, assigns, subsidiaries,
affiliates, current and former officers and directors, principals, equity holders, members,
partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such; provided that David D. Le Norman, any of
David D. Le Norman’s family members, any entity owned or controlled by David D. Le Norman
that is not a Debtor entity, and any such Persons’ predecessors, successors, assigns, subsidiaries,
affiliates, current and former officers and directors, principals, equity holders, members,
partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such, shall not be Exculpated Parties under the Plan,
unless such Persons agree to grant the Releases by Holders of Claims and Interests contemplated
by Article X.C hereof.

       58.   “Exculpation” means the exculpation provision set forth in Article X.D hereof.

        59. “Executory Contract” means a contract to which one or more of the Debtors is a
party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy
Code.

                                                 6
              Case 20-11441-BLS         Doc 16       Filed 06/01/20   Page 10 of 51




        60. “Fee Claim” means a claim for all professional services rendered and costs incurred
on or after the Petition Date by a Professional, including estimates through the Effective Date, in
connection with the Chapter 11 Cases.

       61. “Fee Escrow Account” means an interest-bearing account(s) to be funded by the
Debtors on the Effective Date holding Cash in an amount equal to (a) the amount of accrued and
unpaid Fee Claims that are known as of the Effective Date, plus (b) a reasonable estimate of any
unknown accrued and unpaid Fee Claims as of the Effective Date, which estimate shall be
subject to the approval of the RBL Agent and Requisite Lenders, such approval not to be
unreasonably withheld.

       62. “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy Court or
other court of competent jurisdiction in the Chapter 11 Cases.

         63. “Final Order” means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court, which has not been
reversed, vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or
move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for a new trial, reargument, or rehearing shall then be pending,
or (b) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been sought,
such order or judgment shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or rehearing shall have
been denied or resulted in no modification of such order, and the time to take any further appeal,
petition for certiorari, or move for a new trial, reargument, or rehearing shall have expired;
provided, however, that no order or judgment shall fail to be a “Final Order” solely because of
the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any
analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent
jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
respect to such order or judgment.

       64. “General Bar Date” means the deadline for filing 503(b)(9) Claims, Priority Tax
Claims, Other Priority Claims, and Other Secured Claims as established by an order of the
Bankruptcy Court.

        65. “General Unsecured Claim” means (a) the RBL Deficiency Claims, and (b) any
prepetition Claim against the Company that is not paid in full during the Chapter 11 Cases
pursuant to an order of the Bankruptcy Court, and that is not a DIP Claim, an Administrative
Expense Claim, a Priority Tax Claim, an Other Priority Claim, an Other Secured Claim, a RBL
Secured Claim, or an Intercompany Claim.

       66. “Governmental Unit” means a governmental unit as defined in section 101(27) of
the Bankruptcy Code.

       67.   “Holder” means any Person or Entity holding a Claim or an Interest.

       68.   “Holdcorp” means TE Holdcorp, LLC.

       69.   “Holdings” means TE Holdings, LLC

                                                 7
             Case 20-11441-BLS          Doc 16       Filed 06/01/20   Page 11 of 51




       70.   “Impaired” means any Claim or Interest in an Impaired Class.

       71. “Impaired Class” means an impaired Class within the meaning of section 1124 of
the Bankruptcy Code.

        72. “Insurance Contract” means all insurance policies that have been issued at any
time to or that provide coverage to any of the Debtors (including, but not limited to, any D&O
Policies) and all agreements, documents, or instruments relating thereto.

       73.   “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

       74.   “Intercompany Interest” means an Interest in a Debtor held by another Debtor.

        75. “Interest” means any equity interest (as defined in section 101(16) of the
Bankruptcy Code) in the Company, including all ordinary shares, units, common stock, preferred
stock, membership interest, partnership interest or other instrument, evidencing any fixed or
contingent ownership interest in the Company, whether or not transferable, including any option,
warrant, or other right, contractual or otherwise, to acquire any such interest in the Company,
that existed immediately before the Effective Date.

       76.   “Interests in Holdcorp” means any Interests in TE Holdcorp, LLC.

       77. “Interests in Holdings” means any Interests in TE Holdings, LLC that are not
Intercompany Interests.

       78.   “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

       79. “KERP Amount” means the amount necessary for Debtors to pay any amounts due
on or after the Effective Date under the Debtors’ Key Employee Retention Plan as approved by
the Bankruptcy Court, which amount shall not exceed $1.08 million.

        80. “Other Priority Claim” means any Claim other than an Administrative Expense
Claim or a Priority Tax Claim that is entitled to priority of payment as specified in section 507(a)
of the Bankruptcy Code.

      81. “Other Secured Claim” means a Secured Claim other than a Priority Tax Claim, a
DIP Claim, or an RBL Secured Claim.

       82.   “Person” means a person as defined in section 101(41) of the Bankruptcy Code.

     83. “Petition Date” means the date on which the Debtors filed their petitions for relief
commencing the Chapter 11 Cases.

        84. “Plan” means this Joint Prepackaged Plan of Liquidation of Templar Energy LLC
and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated May 31, 2020, as the
same may be amended, supplemented, or modified from time to time, including, without
limitation, any exhibits hereto, which are incorporated herein by reference.



                                                 8
             Case 20-11441-BLS         Doc 16       Filed 06/01/20   Page 12 of 51




        85. “Plan Administration Agreement” means the agreement among the Plan
Administrator, the Debtors and the RBL Agent regarding the administration of the Plan
Administration Process, which shall be acceptable to the Requisite Lenders, dated as of the
Effective Date, and to be filed as part of the Plan Supplement.

       86. “Plan Administration Process” means the process for resolving and paying Claims
described in Article VIII hereof.

       87. “Plan Administration Assets” means all of the assets of the Debtors not sold to the
Buyer, including, without limitation, (a) the Wind Down Amount, and (b) any Causes of Action
of the Debtors that are not released, waived, or transferred pursuant to the Plan, including any
Causes of Action relating to any Disputed Claims.

        88. “Plan Administrator” means that person selected by the RBL Agent and the
Requisite Lenders to act as the administrator of the Plan Administration Process, who may take
the role of the trustee of a plan administration trust or a plan administration officer, provided,
that the RBL Agent and the Requisite Lenders shall have the right to terminate and replace the
Plan Administrator in accordance with the terms of the Plan Administration Agreement. The
identity (to the extent known) and role of the Plan Administrator shall be set forth in Plan
Administration Agreement.

        89. “Plan Supplement” means the documents and forms of documents, agreements,
schedules, and exhibits to the Plan, which shall include (a) the Plan Administration Agreement
describing the role and/or identity (to the extent known) of the Plan Administrator and any
agreement(s) (if any) governing the conduct of the Plan Administrator or the Plan Administration
Process, (b) the Schedule of Retained Defenses and Counterclaims, and (c) the Wind Down
Budget, and which shall be filed no later than seven days prior to the deadline to object to
Confirmation; provided, that through the Effective Date, the Debtors shall have the right to
amend, supplement, or otherwise modify the Plan Supplement in accordance with the terms of
this Plan and the RSA.

        90. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled
to priority of payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

       91. “Professional” means a Person or Entity: (a) employed in the Chapter 11 Cases
pursuant to a Bankruptcy Court order in accordance with sections 327, 328, 363, or 1103 of the
Bankruptcy Code and to be compensated for services rendered before or on the Effective Date,
pursuant to sections 327, 328, 329, 330, 363, and 331 of the Bankruptcy Code, excluding any
ordinary course professional retained pursuant to a Bankruptcy Court order; or (b) awarded
compensation and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the
Bankruptcy Code.

        92. “Pro Rata” means the proportion that an Allowed Claim or Allowed Interest in a
particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that
Class, or the proportion that Allowed Claims or Allowed Interests in a particular Class bear to
the aggregate amount of Allowed Claims or Allowed Interests in a particular Class and other



                                                9
             Case 20-11441-BLS        Doc 16    Filed 06/01/20     Page 13 of 51




Classes entitled to share in the same recovery as such Allowed Claim or Allowed Interest under
the Plan.

       93. “Purchase Agreement” means the asset purchase agreement to be executed between
the Buyer and all or certain of the Debtors.

       94. “RBL Advisor Fees” means the reasonable and documented fees and expenses
incurred by co-counsel to the DIP Agent and RBL Agent, Morgan, Lewis & Bockius LLP and
Richards, Layton & Finger, P.A., and the financial advisor to the DIP Agent and RBL Agent,
RPA Advisors, LLC.

       95. “RBL Agent” means Bank of America, N.A., in its capacity as administrative agent
under the RBL Credit Agreement and any other applicable RBL Credit Documents.

         96. “RBL Claim” means any Claim of the RBL Agent or the RBL Lenders arising
under, derived from, secured by or based on the RBL Credit Agreement or otherwise secured
pursuant to the RBL Credit Documents and shall include, without limitation, any Claim held by
affiliates of the RBL Lenders for cash management and hedging Obligations (as defined under
the RBL Credit Agreement).

       97. “RBL Credit Agreement” means that certain First Lien Credit Agreement dated as
of November 25, 2013 and amended as of August 1, 2019 by that certain Sixth Amendment, by
and among Templar Energy LLC, the guarantors party thereto, the RBL Lenders, and the RBL
Agent.

        98. “RBL Credit Documents” means the RBL Credit Agreement and any related
security, guaranty, or other documents.

     99. “RBL Credit Facility” means the revolving credit facility provided for under the
RBL Credit Agreement.

        100. “RBL Deficiency Claims” means the RBL Claims minus the RBL Recovery.

        101. “RBL Lenders” means the lenders under the RBL Credit Agreement from time to
time.

        102. “RBL Recovery” means all Cash held by the Estates as of the Effective Date, plus
the Sale Proceeds, minus (a) Cash in an amount sufficient to pay the DIP Claims in full, (b) the
Wind Down Amount, and (c) the funding of the Fee Escrow Account under the Plan; provided
that the Excess Wind Down Amount (if any) and the Excess Fee Escrow Amount (if any) shall
be included in the RBL Recovery.

       103. “RBL Secured Claim” means the portion of any RBL Claim that is secured by valid,
perfected, and enforceable liens (including any adequate protection lien), to the extent of the
value of all collateral securing the RBL Claims.

        104. “Released Party” means, collectively, and in each case in its capacity as such,
(a) the Debtors, (b) the Consenting Lenders, (c) the RBL Agent, (d) the DIP Agent and DIP

                                               10
              Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 14 of 51




Lenders under the DIP Financing, (e) the Buyer, (f) any official committee and its members, and
(g) with respect to each of the foregoing Persons, in clauses (a) through (f), each of their
affiliates, and each of their and their affiliates’ predecessors, successors, assigns, subsidiaries,
affiliates, current and former officers and directors, principals, equity holders, members,
partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such; provided that David D. Le Norman, any of
David D. Le Norman’s family members, any entity owned or controlled by David D. Le Norman
that is not a Debtor entity, and any such Persons’ predecessors, successors, assigns, subsidiaries,
affiliates, current and former officers and directors, principals, equity holders, members,
partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such, shall not be Released Parties under the Plan,
unless such Persons agree to grant the Releases by Holders of Claims and Interests contemplated
by Article X.C hereof.

         105. “Releasing Parties” means, collectively, and in each case in its capacity as such:
(a) the holders of all Claims or Interests who vote to accept the Plan, (b) the holders of all Claims
or Interests whose vote to accept or reject the Plan is solicited but who do not vote either to
accept or to reject the Plan, (c) the holders of all Claims or Interests who vote to reject the Plan
but do not opt out of granting the releases set forth herein, (d) the holders of all Claims and
Interests who are Unimpaired under the Plan and who do not file a timely objection to the
releases provided for in the Plan, (e) the Released Parties, and (f) with respect to each of the
foregoing Persons, in clauses (a) through (e), each of their affiliates, and each of their and their
affiliates’ predecessors, successors, assigns, subsidiaries, affiliates, current and former officers
and directors, principals, equity holders, members, partners, managers, employees, agents,
advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals, and
such Persons’ respective heirs, executors, estates, and nominees, in each case in their capacity as
such.

       106. “Requisite Lenders” means, as of the date of determination, Consenting Lenders
holding more than one-half in amount of the outstanding RBL Claims as of such date.

        107. “Retained Defenses and Counterclaims” means all of the Debtors’ defenses and
counterclaims to any Causes of Action that have been or could be brought against the Debtors,
that are not transferred to the Buyer, including any defenses with respect to Disputed Claims;
provided that with respect to any General Unsecured Claims, the Debtors’ defenses and
counterclaims shall only be preserved to the extent necessary to set off or reduce any such
General Unsecured Claim.

       108. “RSA” means that certain Restructuring Support Agreement, dated May 31, 2020,
by and among the Debtors, the Consenting Lenders, and the RBL Agent.



                                                 11
              Case 20-11441-BLS         Doc 16      Filed 06/01/20     Page 15 of 51




        109. “Sale” means the sale of all or substantially all of the Company’s assets free and
clear of all liens, claims, encumbrances and other interests pursuant to sections 105, 363, and 365
of the Bankruptcy Code to the Buyer(s) in accordance with terms and conditions hereof and in
form and substance reasonably acceptable to the DIP Agent, Requisite Lenders and the RBL
Agent.

       110. “Sale Order” means the order or orders of the Bankruptcy Court which, among
other things, (i) approves the Sale, (ii) approves the assumption by the Company (and, if
applicable, assignment to the Buyer(s)) of any contracts pursuant to section 365 of the
Bankruptcy Code, and (iii) contains findings of fact and conclusions of law that the Buyer(s) is
or are a good faith purchaser entitled to the protections of section 363(m) of the Bankruptcy
Code.

         111. “Sale Process” means the process for the marketing and sale of all or substantially
all of the Debtors’ assets pursuant to the Bidding Procedures Order.

       112. “Sale Proceeds” means any net proceeds actually received by the Debtors upon
closing of the Sale.

        113. “Schedule of Defenses” means the schedule of the Debtors’ defenses to any Causes
of Action that could be brought against the Debtors, to be retained by the Estates and contributed
to the Plan Administration Assets, which schedule will be filed with the Plan Supplement.

        114. “Schedules” means the schedules of assets and liabilities and statements of financial
affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code and in substantial
accordance with the Official Bankruptcy Forms, as the same may have been amended, modified,
or supplemented from time to time.

        115. “Secured” means: when referring to a Claim: (a) secured by a Lien on property in
which the Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to
applicable law or by reason of a Bankruptcy Court order, or that is subject to setoff pursuant to
section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest in the
Estate’s interest in such property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code or, in the case of setoff, pursuant
to section 553 of the Bankruptcy Code; or (b) otherwise Allowed pursuant to this Plan as a
Secured Claim.

        116. “Severance Amount” means the amount necessary to pay any amounts due as of the
Effective Date under the Debtors’ severance plan as approved by the Bankruptcy Court, which
amount shall not exceed $650,000.

       117. “Statutory Fees” means all fees for which the Debtors are obligated pursuant to 28
U.S.C. § 1930(a)(6), together with interest, if any, pursuant to 31 U.S.C. § 3717.

         118. “Unexpired Lease” means a lease to which one or more of the Debtors is a party
that is subject to assumption or rejection under section 365 of the Bankruptcy Code.



                                                 12
              Case 20-11441-BLS         Doc 16      Filed 06/01/20     Page 16 of 51




        119. “Unimpaired” means, with respect to a Class of Claims or Interests, a Claim or an
Interest that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

       120. “U.S. Trustee” means the United States Trustee for the District of Delaware.

       121. “Voting Class” means Class 3 RBL Secured Claims.

       122. “Voting Deadline” means 9:00 p.m. (prevailing Eastern Time) on May 31, 2020.

       123. “Voting Record Date” means May 26, 2020.

       124. “Wind Down” means the process of winding down the Debtors’ business after
closing of the Sale.

       125. “Wind Down Account” means a segregated account maintained by the Debtors into
which the Wind Down Amount will be deposited on or prior to the Effective Date.

        126. “Wind Down Amount” means Cash in an amount sufficient to (a) administer the
Plan (including payment in full in Cash or such other treatment as to render Unimpaired all
Allowed Administrative Expense Claims, Priority Tax Claims, Other Secured Claims, and Other
Priority Claims), (b) wind down the Estates, (c) fund the Disputed Secured and Priority Claims
Reserve, and (d) conduct the Plan Administration Process, all in accordance with the Wind
Down Budget; but which shall in no event exceed $3.0 million (excluding any amounts funded
by the Buyer to pay taxes relating to the Sale), plus the Severance Amount, plus the KERP
Amount, unless otherwise agreed by the Debtors, the RBL Agent, and the Requisite Lenders.

        127. “Wind Down Budget” means a budget to be prepared by the Debtors, which shall be
acceptable to the RBL Agent and the Requisite Lenders and may be modified from time to time
with the consent of the RBL Agent and the Requisite Lenders, to be filed with the Plan
Supplement, which budget shall estimate the funds necessary to administer the Plan (including
payment in full in Cash or such other treatment as to render Unimpaired all Allowed
Administrative Expense Claims (excluding DIP Claims and Fee Claims), Priority Tax Claims,
Secured Claims, and Other Priority Claims), pay certain amounts under the Plan, wind down the
Estates, fund the Disputed Secured and Priority Claims Reserve, and conduct the Plan
Administration Process.

B.     Rules of Interpretation

        For purposes of this Plan, unless otherwise provided herein: (a) whenever from the
context it is appropriate, each term, whether stated in the singular or the plural, shall include both
the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and neuter gender; (b) unless otherwise specified, any reference
in this Plan to a contract, instrument, release, indenture, or other agreement or document being in
a particular form or on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions; (c) unless otherwise
specified, any reference in this Plan to an existing document, schedule, or exhibit, whether or not
Filed, shall mean such document, schedule or exhibit, as it may have been or may be amended,
modified, or supplemented; (d) any reference to an Entity as a Holder of a Claim or Interest

                                                 13
              Case 20-11441-BLS          Doc 16      Filed 06/01/20     Page 17 of 51




includes that Entity’s successors and assigns; (e) unless otherwise specified, all references in this
Plan to Articles are references to Articles of this Plan or to this Plan; (f) the words “herein,”
“hereof,” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
Plan; (g) subject to the provisions of any contract, certificate of incorporation, bylaw, instrument,
release, or other agreement or document entered into in connection with this Plan, the rights and
obligations arising pursuant to this Plan shall be governed by, and construed and enforced in
accordance with applicable federal law, including the Bankruptcy Code and Bankruptcy Rules;
(h) captions and headings to Articles are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation of this Plan; (i) unless otherwise set forth in
this Plan, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;
(j) any term used in capitalized form in this Plan that is not otherwise defined but that is used in
the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to such term in
the Bankruptcy Code or the Bankruptcy Rules, as applicable; (k) all references to docket
numbers of documents Filed in the Chapter 11 Cases are references to the docket numbers under
the Bankruptcy Court’s CM/ECF system; (l) all references to statutes, regulations, orders, rules
of courts, and the like shall mean as amended from time to time, as applicable to the Chapter 11
Cases, unless otherwise stated; and (m) any immaterial effectuating provisions may be
interpreted by the Debtors or the Plan Administrator in such a manner that is consistent with the
overall purpose and intent of this Plan all without further notice to or action, order, or approval
of the Bankruptcy Court or any other Entity.

C.     Computation of Time

       In computing any period of time prescribed or allowed, the provisions of Bankruptcy
Rule 9006(a) shall apply. If a payment or act under this Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act shall instead occur on the next succeeding Business Day, but shall be
deemed to have occurred as of the required date.

D.     Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws, shall govern the rights,
obligations, construction, and implementation of this Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with this Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall
control), and corporate governance matters; provided, however, that corporate governance
matters relating to the Debtors not incorporated in Delaware shall be governed by the laws of the
jurisdiction of incorporation of the applicable Debtor.

E.     Reference to Monetary Figures

      All references in this Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided.




                                                  14
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 18 of 51




                                           ARTICLE II.

                         ADMINISTRATIVE CLAIMS, PRIORITY
                         CLAIMS AND INTERCOMPANY CLAIMS

       In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims, Priority Tax Claims, and Other Priority Claims have not been classified and thus are
excluded from the Classes of Claims and Interests set forth in Article III.

A.     Administrative Expense Claims

       1.   General Administrative Expense Claims

       Except with respect to Administrative Expense Claims that are Fee Claims, DIP Claims,
or Statutory Fee Claims, and except to the extent that a Holder of an Allowed Administrative
Expense Claim and the applicable Debtors agree to less favorable treatment for such Holder’s
Allowed Administrative Expense Claim, each Holder of an Allowed Administrative Expense
Claim shall be paid in full in Cash on the latest of: (a) the Effective Date; (b) the first Business
Day after the date that is (30) calendar days after the date such Administrative Expense Claim is
Allowed; and (c) the date such Allowed Administrative Expense Claim becomes due and
payable.

        Holders of Administrative Expense Claims arising from the Petition Date through the
Effective Date (other than Fee Claims, DIP Claims and Statutory Fee Claims) shall file with the
Claims Agent and serve on the Plan Administrator requests for payment, in writing, that together
with supporting documents, substantially comply with the Bankruptcy Code, Bankruptcy Rules,
and Local Rules, so as to actually be received on or before the Administrative Claims Bar
Date. Any such Claim not filed by the Administrative Claims Bar Date shall be deemed waived
and the Holder of such Administrative Expense Claim shall be forever barred from receiving
payment on account thereof. For the avoidance of doubt, the deadline for filing request for
payment of 503(b)(9) Claims shall be the General Bar Date, which deadline is not extended by
the Plan nor the Confirmation Order. The Effective Date Notice shall set forth the
Administrative Claims Bar Date and shall constitute notice of such Bar Date. Objections to
requests for payment of Administrative Expense Claims (other than Fee Claims) must be Filed
and served on the applicable Claim Holder by the Claims Objection Deadline.

        2. DIP Claims

       On the Effective Date, the DIP Claims shall be Allowed in the full amount due and owing
under the DIP Credit Agreement. Except to the extent that a Holder of an Allowed DIP Claim
agrees to a less favorable treatment, on the Effective Date, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for, each Allowed DIP Claim, each such
Allowed DIP Claim shall be paid in full in Cash by the Debtors and all commitments under the
DIP Agreement shall terminate. Upon the indefeasible payment or satisfaction of the DIP
Claims in accordance with this Article II.A.2, on the Effective Date, all Liens granted to secure
such obligations shall be terminated and of no further force and effect; provided, however, that
any indemnification, expense reimbursement or other obligation of a Debtor that is contingent as


                                                 15
              Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 19 of 51




of the Effective Date shall survive the Effective Date and be paid by the Plan Administrator as
and when due under the DIP Credit Agreement.

        3. Fee Claims

        All Professionals seeking awards by the Bankruptcy Court of compensation for services
rendered or reimbursement of expenses incurred through and including the Confirmation Date
under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), 503(b)(5), or 1103 of the
Bankruptcy Code shall (a) file, on or before the date that is 30 days after the Effective Date, their
respective applications for final allowances of compensation for services rendered and
reimbursement of expenses incurred and (b) be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court or authorized to be paid in accordance with the order(s)
relating to or allowing any such Fee Claim. The Debtors are authorized to pay compensation for
professional services rendered and reimbursement of expenses incurred after the Confirmation
Date in the ordinary course and without the need for Bankruptcy Court approval.

        The Effective Date Notice shall set forth the Bar Date for final Fee Claims and shall
constitute notice of such Bar Date. Any objections to final Fee Claims shall be served and filed
no later than 14 days after the Filing of a final applications for compensation or reimbursement,
unless otherwise agreed by the Plan Administrator and the applicable Professional requesting
compensation of a Fee Claim.

        On the Effective Date, the Debtors shall establish and fund the Fee Escrow Account.
Funds held in the Fee Escrow Account shall not be considered property of the Estates. The
Debtors shall fund the Fee Escrow Account with Cash equal to (a) the amount of accrued and
unpaid Fee Claims that are known as of the Effective Date, plus (b) a reasonable estimate of any
unknown accrued and unpaid Fee Claims as of the Effective Date, which estimate shall be
subject to the approval of the RBL Agent and Requisite Lenders, such approval not to be
unreasonably withheld. The Fee Escrow Account shall be held in trust for Professionals retained
by the Debtors and for no other parties until all Fee Claims Allowed by the Bankruptcy Court,
including any Fee Claims incurred after the Confirmation Date, have been paid in full. Fee
Claims shall be paid in full, in Cash, in such amounts as are Allowed by the Bankruptcy Court
(a) on the date upon which a Final Order relating to any such Allowed Fee Claim is entered or
(b) on such other terms as may be mutually agreed upon between the holder of such an Allowed
Fee Claim and the Debtors or the Plan Administrator, as applicable. The obligations of the
Estates with respect to Fee Claims shall not be limited by nor deemed limited to the balance of
funds held in the Fee Escrow Account. To the extent that funds held in the Fee Escrow Account
are insufficient to satisfy the amount of accrued Fee Claims owing to the Professionals, such
Professionals shall have an Allowed Administrative Expense Claim for any such deficiency,
which shall be satisfied in accordance with the first paragraph of Article II.A.1 hereof. No Liens,
claims, or interests shall encumber the Fee Escrow Account in any way, other than customary
liens in favor of the depository bank at which the Fee Escrow Account is maintained.

       For the avoidance of doubt, the Fee Escrow Account shall not be a Plan Administration
Asset; provided, the Plan Administrator shall authorize payment of unpaid Fee Claims (once
Allowed pursuant to a Final Order) and shall distribute any Cash remaining in the Fee Escrow
Account, after irrevocable payment in full of all Fee Claims Allowed by the Bankruptcy Court

                                                 16
              Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 20 of 51




(including any Fee Claims incurred after the Confirmation Date), to the RBL Agent for
distribution to the RBL Lenders.

B.     Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim and the applicable
Debtors agree to less favorable treatment for such Holder’s Allowed Priority Tax Claim, each
Holder of an Allowed Priority Tax Claim will be paid in full in Cash on the latest of: (a) the
Effective Date; (b) the first Business Day that is thirty (30) calendar days after the date such
Priority Tax Claim is Allowed; and (c) the date such Allowed Priority Tax Claim becomes due
and payable.

C.     Statutory Fees

        All Statutory Fees due and payable prior to the Effective Date shall be paid by the
Debtors on the Effective Date. After the Effective Date, the Plan Administrator shall pay any
and all Statutory Fees when due and payable from the Wind Down Account. After the Effective
Date, the Plan Administrator shall pay all Statutory Fees for each and every one of the Debtors
until the earliest of that particular Debtor’s Chapter 11 Case being closed, dismissed, or
converted to a case under chapter 7 of the Bankruptcy Code. Notwithstanding anything to the
contrary in this Plan, the U.S. Trustee shall not be required to file a proof of claim for
administrative expenses.

                                           ARTICLE III.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     Introduction

        Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
Classes of Claims against and Interests in the Debtors. A Claim or Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of the Claim or Interest
qualifies within the description of such other Classes. A Claim or Interest is also classified in a
particular Class for the purpose of receiving distributions pursuant to the Plan only to the extent
that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and has not
been paid, released, or otherwise satisfied prior to the Effective Date.

        This Plan, though proposed jointly, constitutes a separate plan proposed by each Debtor.
Therefore, the classifications set forth in Article III.B herein apply separately with respect to
each Plan proposed by each Debtor. If there are no Claims or Interests in a particular Class for a
particular Debtor, then such Class of Claims or Interests shall not exist for all purposes of the
Plan for that Debtor.

B.     Summary of Classification

       The classification of Claims and Interests against the Debtors pursuant to the Plan is as
follows:

                                                 17
                  Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 21 of 51




                         SUMMARY OF STATUS AND VOTING RIGHTS

Class                           Claim/Interest                      Status         Voting Rights
                                                                                 Not Entitled to Vote
     1        Other Secured Claims                               Unimpaired
                                                                                (Presumed to Accept)
                                                                                 Not Entitled to Vote
     2        Other Priority Claims                              Unimpaired
                                                                                (Presumed to Accept)
     3        RBL Secured Claims                                  Impaired         Entitled to Vote
                                                                                 Not Entitled to Vote
     4        General Unsecured Claims                            Impaired
                                                                                 (Deemed to Reject)
                                                                                 Not Entitled to Vote
     5        Intercompany Claims                                 Impaired
                                                                                 (Deemed to Reject)
                                                                                 Not Entitled to Vote
     6        Intercompany Interests                              Impaired
                                                                                 (Deemed to Reject)
                                                                                 Not Entitled to Vote
     7        Interests in Holdings                               Impaired
                                                                                 (Deemed to Reject)
                                                                                 Not Entitled to Vote
     8        Interests in Holdcorp                               Impaired
                                                                                 (Deemed to Reject)

C.       Treatment of Claims and Interests

         1.     Class 1: Other Secured Claims

                   (a)    Classification: Each Class 1 Claim is an Other Secured Claim against the
                          applicable Debtor.

                   (b)    Treatment: Except to the extent that a holder of an Allowed Other
                          Secured Claim agrees to a less favorable treatment, in full and final
                          satisfaction of such Allowed Other Secured Claim, at the option of the
                          Debtors (with the consent of the Requisite Lenders, such consent not to be
                          unreasonably withheld), each such holder will receive, in full and final
                          satisfaction, settlement, release, and discharge of, and in exchange for,
                          such Allowed Other Secured Claim, one of the following alternative
                          treatments:

                          (i)       payment in full in Cash, payable on the later of the Effective Date
                                    and the date that is ten Business Days after the date on which such
                                    Other Secured Claim becomes an Allowed Other Secured Claim
                                    or, in each case, as soon as reasonably practicable thereafter;

                          (ii)      a distribution of the proceeds of the sale or disposition of the
                                    collateral securing such Allowed Other Secured Claim, in each
                                    case, solely to the extent of the value of the Holder’s secured
                                    interest in such collateral;


                                                     18
    Case 20-11441-BLS         Doc 16     Filed 06/01/20      Page 22 of 51




             (iii)   return of the collateral securing such Allowed Other Secured
                     Claim; or

             (iv)    such other treatment so as to render such Holder’s Allowed Other
                     Secured Claim unimpaired pursuant to section 1124 of the
                     Bankruptcy Code.

      (c)    Voting: Class 1 is Unimpaired. Holders of Class 1 Other Secured Claims
             are conclusively presumed to have accepted the Plan pursuant to section
             1126(f) of the Bankruptcy Code and, therefore, Holders of such Other
             Secured Claims are not entitled to vote to accept or reject the Plan.

2. Class 2: Other Priority Claims

      (a)    Classification: Class 2 consists of all Other Priority Claims.

      (b)    Treatment: Except to the extent that a holder of an Allowed Other Priority
             Claim agrees to a less favorable treatment, in full and final satisfaction of
             such Allowed Other Priority Claim, each holder of an Allowed Other
             Priority Claim will, at the option of the Debtors (with the consent of the
             Requisite Lenders, such consent not to be unreasonably withheld), (a) be
             paid in full in Cash, or (b) otherwise receive treatment consistent with the
             provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the
             later of the Effective Date and the date that is the first Business Day that is
             thirty (30) calendar days after the date on which such Other Priority Claim
             becomes an Allowed Other Priority Claim or, in each case, as soon as
             reasonably practicable thereafter.

      (c)    Voting: Class 2 is Unimpaired. Holders of Class 2 Other Priority Claims
             are conclusively presumed to have accepted the Plan pursuant to section
             1126(f) of the Bankruptcy Code and, therefore, Holders of such Other
             Priority Claims are not entitled to vote to accept or reject the Plan.

3. Class 3: RBL Secured Claims

      (a)    Classification: Class 3 consists of all RBL Secured Claims.

      (b)    Allowance of RBL Claims: RBL Claims are deemed Allowed in the
             aggregate principal amount of $426,000,000, plus any interest, fees, and
             expenses due and owing pursuant to the terms of the Loan Documents (as
             defined in the RBL Credit Agreement) and less any Roll-Up Loans (as
             defined under the DIP Credit Agreement and approved by the DIP Orders)
             as of the Effective Date. The RBL Agent and the Holders of RBL Claims
             shall not be required to file proofs of Claim on account of either the RBL
             Secured Claims or the RBL Deficiency Claims.

      (c)    Treatment: Each Holder of a RBL Secured Claim shall receive, on the
             Effective Date, its Pro Rata share of the RBL Recovery.

                                       19
    Case 20-11441-BLS        Doc 16     Filed 06/01/20     Page 23 of 51




      (d)   Voting: Class 3 is Impaired. Holders of Class 3 RBL Secured Claims are
            entitled to vote to accept or reject the Plan.

4. Class 4: General Unsecured Claims

      (a)   Classification: Class 4 consists of all General Unsecured Claims,
            including the RBL Deficiency Claim.

      (b)   Treatment: Holders of General Unsecured Claims shall not receive or
            retain any distribution under the Plan on account of such General
            Unsecured Claims.

      (c)   Voting: Class 4 is Impaired. Holders of Class 4 General Unsecured
            Claims are deemed to have rejected the Plan pursuant to section 1126(g)
            of the Bankruptcy Code and, therefore, Holders of General Unsecured
            Claims are not entitled to vote to accept or reject the Plan.

5. Class 5: Intercompany Claims

      (a)   Classification: Class 5 consists of all Intercompany Claims.

      (b)   Treatment: Holders of Intercompany Claims shall not receive or retain
            any distribution under the Plan on account of such Intercompany Claims.

      (c)   Voting: Class 5 is Impaired. Holders of Class 5 Intercompany Claims are
            deemed to have rejected the Plan pursuant to section 1126(g) of the
            Bankruptcy Code and, therefore, Holders of Intercompany Claims are not
            entitled to vote to accept or reject the Plan.

6. Class 6: Intercompany Interests

      (a)   Classification. Class 6 consists of all Intercompany Interests.

      (b)   Treatment: Class 6 Intercompany Interests may be Reinstated as of the
            Effective Date solely for the purpose of facilitating the winding down and
            dissolution of each Debtor entity or, at the Debtors’ option, be cancelled,
            and no distribution shall be made on account of such Interests.

      (c)   Voting: Class 6 is either Unimpaired, in which case the Holders of
            Allowed Intercompany Interests in Class 6 are conclusively presumed to
            have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
            Code, or Impaired, and not receiving any distribution under the Plan, in
            which case the Holders of such Allowed Intercompany Interests in Class 6
            are deemed to have rejected the Plan pursuant to section 1126(g) of the
            Bankruptcy Code. Therefore, each Holder of an Allowed Intercompany
            Interest in Class 6 will not be entitled to vote to accept or reject the Plan.



                                      20
             Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 24 of 51




        7. Class 7: Interests in Holdings

               (a)    Classification: Class 7 consists of all Interests in Holdings that are not
                      Intercompany Interests.

               (b)    Treatment: Class 7 Interests in Holdings shall be cancelled, with the
                      Holders of such Class 7 Interests in Holdings receiving no distribution on
                      account of such Interests in Holdings.

               (c)    Voting: Class 7 is Impaired. Holders of Class 7 Interests in Holdings are
                      entitled to vote to accept or reject the Plan.

        8. Class 8: Interests in Holdcorp

               (a)    Classification. Class 8 consists of all Interests in Holdcorp.

               (b)    Treatment: Class 8 Interests in Holdcorp shall be cancelled, with the
                      Holders of such Class 8 Interests in Holdcorp receiving no distribution on
                      account of such Interests in Holdcorp.

               (c)    Voting: Class 8 is Impaired. Holders of Class 8 Interests in Holdcorp are
                      deemed to have rejected the Plan pursuant to section 1126(g) of the
                      Bankruptcy Code and, therefore, Holders of Interests in Holdcorp are not
                      entitled to vote to accept or reject the Plan.

D.     Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect, diminish, or
impair the rights of the Debtors with respect to any Unimpaired Claims, including all rights in
respect of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired
Claims.

E.     Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
Allowed Interest, or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
date of the Confirmation Hearing, shall be deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.


                                           ARTICLE IV.

                             ACCEPTANCE REQUIREMENTS

       Pursuant to sections 1126(c) and 1126(d) of the Bankruptcy Code and except as
otherwise provided in section 1126(e) of the Bankruptcy Code, (a) an impaired class of claims
has accepted a chapter 11 plan if the holders of at least two-thirds in dollar amount and more

                                                21
             Case 20-11441-BLS         Doc 16      Filed 06/01/20     Page 25 of 51




than one-half in number of allowed claims in such class actually voting have voted to accept the
plan and (b) an impaired class of interests has accepted the plan if the holders of at least
two-thirds in amount of the allowed interests in such class actually voting have voted to accept
the plan.

A.     Acceptance or Rejection of this Plan

       1.      Voting Classes

       Class 3 is Impaired under the Plan and is entitled to vote to accept or reject the Plan.

       2.      Presumed Acceptance of the Plan

       Classes 1 and 2 are Unimpaired under the Plan and are, therefore, conclusively presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

        If a Class contains Claims or Interests eligible to vote and no Holder of Claims or
Interests eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the Holders of such Claims or Interests in such Class.

       3.      Deemed Rejection of the Plan

        Classes 4, 5, 6, 7, and 8 are Impaired under the Plan and are not entitled to receive or
retain any property on account of the Claims and Interests in Classes 4, 5, 6, 7, and 8. Therefore,
Classes 4, 5, 6, 7, and 8 are deemed to have rejected the Plan pursuant to section 1126(g) of the
Bankruptcy Code.

B.     Confirmation of This Plan Pursuant to Section 1129(b) of the Bankruptcy Code

        The Debtors intend to seek Confirmation pursuant to section 1129(b) of the Bankruptcy
Code. The Debtors reserve the right to modify the Plan in accordance with Article XIII hereof to
the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
modification, including by (i) modifying the treatment applicable to a Class of Claims or
Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
Bankruptcy Code and the Bankruptcy Rules, and (ii) withdrawing the Plan as to an individual
Debtor at any time before the Confirmation Date.

C.     Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests (or any Class of Claims or
Interests) are Impaired under this Plan, the Bankruptcy Court shall, after notice and a hearing,
determine such controversy on or prior to the Confirmation Date.




                                                22
             Case 20-11441-BLS         Doc 16    Filed 06/01/20     Page 26 of 51




                                          ARTICLE V.

                    MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Transactions Effective as of the Effective Date

        The transactions contemplated by the Plan shall be approved and effective as of the
Effective Date, without the need for any further state or local regulatory approvals or approvals
by any non-Debtor parties, and without any requirement for further action by the Debtors, their
board of directors, their stockholders, or any other person or entity.

       On or before the Effective Date, the Debtors will have consummated the Sale pursuant to
the terms and conditions of the Purchase Agreement, including, without limitation, selling the
Acquired Assets (as defined in the Purchase Agreement) free and clear of certain liens and
encumbrances to the extent set forth in the Purchase Agreement, and assuming and assigning to
the Buyer certain contracts and unexpired leases.

        On the Effective Date, the Plan Administration Assets shall vest in the Debtors and their
Estates for the purpose of liquidating the Plan Administration Assets and winding down the
Estates, free and clear of all Liens, Claims, charges, and other encumbrances.

B.     Sale Transaction

        Subject to the terms of the Purchase Agreement and any related documentation, on or
prior to the Effective Date, the Debtors shall consummate the Sale and, among other things, the
Acquired Assets (as defined in the Purchase Agreement) shall be transferred to and vest in the
Buyer free and clear of all Liens, Claims, charges, or encumbrances pursuant to sections 363 and
1123 of the Bankruptcy Code, the Confirmation Order, the Purchase Agreement and any related
documentation. On the Effective Date, the Debtors shall consummate the transactions
contemplated by the Purchase Agreement and any related documentation pursuant to the terms
thereof; provided that, the conditions precedent set forth in the Purchase Agreement and any
related documentation have been satisfied or waived in accordance with the terms thereof. Upon
entry of the Confirmation Order by the Bankruptcy Court, all matters provided for under the
Purchase Agreement and any related documentation will be deemed authorized and approved
without any requirement of further act or action. The Debtors are authorized to execute and
deliver, and to consummate the transactions contemplated by, the Purchase Agreement and any
related documentation, as well as to execute, deliver, file, record and issue any notes, documents
(including UCC financing statements), or agreements in connection therewith, without further
notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Entity.

C.     Contribution of Holdings Class I Units and Holdings Class E Units to Holdcorp

       During the Chapter 11 Cases, the Debtors contacted Holders of Class I Units and Class E
Units at Holdings to inform such Holders of potential material adverse tax consequences to such
Holders in connection with the consummation of the Sale and this Plan. Such Holders were
provided with the option to contribute such Holder’s Holdings Class I Units or Holdings Class E

                                                23
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 27 of 51




Units to Holdcorp for no consideration and for Holdcorp’s agreement to be treated as a member
of Holdings, effective only upon and conditional upon the occurrence of the Effective Date. Any
Holder of Class I Units or Class E Units who notified the Debtors, by June 12, 2020, of such
Holder’s intent to contribute the Holder’s Class I Units or Class E Units to Holdcorp shall be
deemed to have contributed such Class I Units or Class E Units to Holdcorp the day before the
Effective Date.

D.     Conversion of Class A Common Units and Class A Preferred Units of TE Holdings, LLC

        During the Chapter 11 Cases, the Debtors contacted Holders of Holdings Class A
Common Units and Holdings Class A Preferred Units to inform such Holders of potential
material adverse tax consequences to such Holders in connection with the consummation of the
Sale and this Plan. Such Holders were provided with the option to convert their Holdings Class
A Common Units and Holdings Class A Preferred Units to Holdcorp Class A Common Units
and Holdcorp Class A Preferred Units, as applicable, in accordance with Section 5.2(a) and (b)
and Schedule B of the Amended and Restated Limited Liability Company Agreement of TE
Holdings, LLC, effective upon the earlier of (a) the occurrence of the Effective Date, or (b) the
date that is 60 days after such Holder provided notice to the Debtors of the Holder’s intention to
convert such Holder’s Units. Any Holder of Holdings Class A Common Units or Holdings Class
A Preferred Units that notified the Debtors, by June 12, 2020, of such Holder’s intent to convert
the Holder’s Holdings Class A Common Units and Holdings Class A Preferred Units to
Holdcorp Class A Common Units and Holdcorp Class A Preferred Units, as applicable, in
accordance with Section 5.2(a) and (b) and Schedule B of the Amended and Restated Limited
Liability Company Agreement of TE Holdings, LLC, shall be deemed to have effectuated such
conversion the day before the Effective Date.

E.     The Plan Administration Process

        On the Effective Date, the Plan Administrator shall accept authority over the Plan
Administration Assets as a plan administration officer pursuant to the Plan Administration
Agreement, provided, however, that the Plan Administrator may abandon or otherwise not accept
any assets that the Plan Administrator believes, in good faith, have no value to the Plan
Administration Process. Any assets the Plan Administrator so abandons or otherwise does not
accept shall not vest in the Debtors or their Estates as Plan Administration Assets. As of the
Effective Date, all assets vested as Plan Administration Assets and all assets dealt with in the
Plan shall be free and clear of all Liens, Claims, and Interests except as otherwise specifically
provided in the Plan or in the Confirmation Order.

F.     Certain Powers and Duties of the Plan Administrator

        The powers, rights, and responsibilities of the Plan Administrator shall be specified in the
Plan Administration Agreement Filed as part of the Plan Supplement and shall include the Plan
Administrator’s authority and responsibility to: (a) receive, manage, invest, supervise, and
protect the Plan Administration Assets; (b) pay taxes or other obligations incurred by the Estates
after the Effective Date; (c) retain and compensate, without further order of the Bankruptcy
Court, the services of employees, professionals, and consultants to advise and assist in the
administration, prosecution, and distribution of Plan Administration Assets; (d) calculate and

                                                 24
              Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 28 of 51




implement distributions of Plan Administration Assets; (e) assert, settle and abandon Retained
Defenses and Counterclaims; (f) resolve issues involving Claims and Interests, other than RBL
Secured Claims, pursuant to Article IX hereof; and (g) undertake all administrative functions of
the Chapter 11 Cases, including the ultimate closing of the Chapter 11 Cases. The RBL Agent
and the Requisite Lenders shall have the right to terminate and replace the Plan Administrator
pursuant to the terms of the Plan Administration Agreement. The Plan Administrator is the
successor to the Debtors, the Estates, and the Debtors’ rights to books and records. The Plan
Administrator shall be authorized pursuant to section 554 of the Bankruptcy Code, in its sole
discretion without any further notice to any party or action, order or approval of the Bankruptcy
Court, to abandon, dispose of, or destroy in any commercially reasonable manner all originals or
copies of any documents, books and records, including any electronic records, of the Debtors and
which the Plan Administrator reasonably concludes are burdensome or of inconsequential value
and benefit.

        On the Effective Date, the Plan Administrator shall also have the power, right, and
responsibility to conduct the Wind Down and to take possession of all books, records, and files
of the Debtors and the Estates and provide for the retention and storage of such books, records,
and files until such time as the Plan Administrator determines that retention of same is no longer
necessary or required. The Plan Administrator is authorized and empowered to effect the
dissolution of any of the Debtors as soon as practicable after the Effective Date without the need
for any company action or approval, and neither the Debtors nor the Plan Administrator shall be
required to pay any taxes or fees to cause such dissolution. On the Effective Date or as soon
thereafter as is reasonably practicable, the Plan Administrator shall Wind Down the affairs of the
Debtors and file final tax returns for the Debtors.

       All expenses incurred by the Plan Administrator shall be the responsibility of the Estates
and paid from the Wind Down Account, in accordance with and subject to the Wind Down
Budget.

G.     Authority to Assert, Settle, or Abandon Debtors’ Retained Defenses and Counterclaims

        From and after the Effective Date, assertion, settlement, or abandonment of all Retained
Defenses and Counterclaims shall be the sole responsibility of the Plan Administrator pursuant to
the Plan, the Confirmation Order and the Plan Administration Agreement. From and after the
Effective Date, the Plan Administrator shall have exclusive rights, powers, and interests of the
Estates to assert, settle, or abandon such Retained Defenses and Counterclaims as the sole
representative of the Estates pursuant to section 1123(b)(3) of the Bankruptcy Code.

       All Retained Defenses and Counterclaims are reserved and preserved and shall not be
impacted or affected in any way by deemed consolidation of the Estates.

H.     Cancellation of Documents

       On the later of (i) the Effective Date or (ii) the indefeasible payment or satisfaction of the
DIP Claims in accordance with Article II.A.2 of this Plan, except to the extent otherwise
provided in the Plan, all notes, instruments, debentures, certificates and other documents
evidencing Claims and Interests in a Debtor or the Debtors including, without limitation, the


                                                 25
                   Case 20-11441-BLS                     Doc 16          Filed 06/01/20              Page 29 of 51




RBL Credit Facility, shall, with respect to the Debtors, be canceled and deemed rejected and/or
terminated without any need for further action or approval of the Bankruptcy Court or any holder
thereof or any other person or entity, provided, however, that any such documents shall remain in
force to the extent applicable with respect to distributions of any property under the Plan, and the
RBL Credit Facility shall continue in effect as necessary to preserve any rights of the RBL Agent
and any predecessor thereof as against any money or property distributable to holders of RBL
Claims, including any priority in respect of payment and the right to exercise any charging lien.

        Except for the foregoing, the RBL Agent and its respective agents shall be relieved of all
further duties and responsibilities related to the Loan Documents (as defined in the RBL Credit
Agreement) and the Plan, except with respect to such other rights of the RBL Agent that,
pursuant to the RBL Credit Agreement, survive the termination of the Loan Documents (as
defined in the RBL Credit Agreement). Subsequent to the performance by the RBL Agent of its
obligations pursuant to the Plan, the RBL Agent and its agents shall be relieved of all further
duties and responsibilities related to the Loan Documents.

I.        Filing of Monthly and Quarterly Reports and Payment of Statutory Fees

        The filing of the final monthly report (for the month in which the Effective Date occurs)
and all subsequent quarterly reports shall be the responsibility of the Plan Administrator. All
Statutory Fees with respect to the period prior to the Effective Date shall be paid by the Debtors
in Cash on the Effective Date or other required payment date. With respect to the period after
the Effective Date, the Plan Administrator shall be obligated to pay quarterly Statutory Fees from
the Wind Down Account to the U.S. Trustee and such obligation shall continue until such time as
a particular Chapter 11 Case is closed, dismissed, or converted.

J.        Members, Managers, and Officers of the Debtors

        Following the Confirmation Date and prior to the occurrence of the Effective Date, the
then current officers and directors of each of the Debtors shall continue in their respective
capacities and the Debtors shall execute such documents and take such other action as is
necessary to effectuate the actions provided for in the Plan.2

        On and after the Effective Date, the board of managers or directors of each Debtor shall
be terminated and all of the officers and directors of the Debtors, to the extent they have not
already done so, shall be deemed to have resigned from their respective positions with the
Debtors, as applicable. The Plan Administrator shall be deemed to be the sole officer, member,
and manager of each Debtor (and all limited liability company agreements and other
organizational documents are deemed amended by this Plan to permit and authorize such
admission and appointment), and the Plan Administrator shall serve in such capacity through the
earlier of the date the applicable Debtor is dissolved in accordance with this Plan and the date
that such Plan Administrator resigns, is terminated, or is otherwise unable to serve, provided that


2    NTD: Confirm whether any officers will be staying on at the Debtors post-Effective Date to provide transition services to Buyer.




                                                                      26
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 30 of 51




any successor Plan Administrator shall serve in such capacities after the effective date of such
appointment as the Plan Administrator.

K.     Corporate Authorization

       On the Effective Date, all matters provided for under the Plan that would otherwise
require approval of the stockholders, directors, members, or managers of one or more of the
Debtors shall be deemed to have occurred and shall be in effect from and after the Effective Date
pursuant to the applicable law of the states in which the Debtors are organized, without any
requirement of further action by the unitholders, holders of any Interests, stockholders, directors,
members, or managers of the Debtors. After the Effective Date, to the extent necessary, the Plan
Administrator shall have all authority to address any and all matters that would have required the
approval of, and to act on behalf of, the stockholders, directors, members, or managers of one or
more of the Debtors, including the winding down and dissolution of each of the Debtors.

L.     Director and Officer Liability Insurance

        Before the Petition Date, the Debtors obtained D&O Tail Coverage for the current and
former directors, officers, and managers. After the Effective Date, all members, managers,
directors, and officers of the Debtors who served in such capacity at any time prior to the
Effective Date shall be entitled to the full benefits of any such policy for the full term of such
policy, subject to and in accordance with the terms and conditions of such D&O Tail Coverage.

M.     Effectuating Documents and Further Transactions

         Prior to the Effective Date, the Debtors shall be authorized to execute, deliver, file, or
record such documents, contracts, instruments, and other agreements and take such other actions
as may be reasonably necessary to effectuate and further evidence the terms and conditions of
the Plan. After the Effective Date, the Plan Administrator shall be authorized to execute, deliver,
file, or record such documents, contracts, instruments, and other agreements and take such other
actions as may be reasonably necessary to effectuate and further evidence the terms and
conditions of the Plan.

N.     Employee Benefits

        All employment, severance, retirement, and other similar employee-related agreements or
arrangements in place as of the Effective Date with the Debtors’ employees, as set forth in the
Motion of Debtors for Interim and Final Orders Authorizing Payment of Certain Prepetition
Employee Wages, Benefits and Related Relief, shall remain in full force and effect until the
earlier of the conclusion of the Wind Down or the resignation or termination of the applicable
employees. The Debtors maintain no programs providing for retiree benefits (as that term is
defined in section 1114 of the Bankruptcy Code).

O.     Exemption from Certain Taxes and Fees

       Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, stamp act, real estate, or personal property transfer tax,

                                                 27
             Case 20-11441-BLS        Doc 16    Filed 06/01/20     Page 31 of 51




sale or use tax, mortgage recording tax, or other similar tax or governmental assessment, and
upon entry of the Confirmation Order, the appropriate governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for filing and
recordation any of the foregoing instruments or other documents pursuant to such transfers of
property without the payment of any such tax, recordation fee, or governmental assessment.

                                         ARTICLE VI.

      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Treatment of Executory Contracts and Unexpired Leases

        As of the Effective Date, the Debtors shall be deemed to have rejected all Executory
Contracts and Unexpired Leases, unless such Executory Contract is a D&O Policy or an
Insurance Contract, that (a) have not been otherwise rejected, assumed, or assumed and assigned,
including in connection with any Sale, and (b) are not subject to a motion Filed by the Debtors
prior to the Effective Date to assume, assume and assign, or reject on which the Bankruptcy
Court has not yet ruled.

        The Confirmation Order shall constitute an order of the Bankruptcy Court approving the
foregoing rejections pursuant to sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date.

B.     Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases

        Rejection or repudiation of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise shall not constitute a termination of preexisting obligations owed to the
Debtors under such contracts or leases. In particular, notwithstanding any nonbankruptcy law to
the contrary, the Debtors expressly reserve and do not waive any right to receive, or any
continuing obligation of a counterparty to provide, warranties or continued maintenance
obligations on goods previously purchased by the contracting Debtors, as applicable, from
counterparties to rejected or repudiated Executory Contracts or Unexpired Leases.

C.     Rejection Damages Claim

       All Claims arising from the rejection of Executory Contracts or Unexpired Leases must
be Filed with the clerk of the Bankruptcy Court and served upon the Plan Administrator and
counsel for the Debtors within thirty (30) days of the occurrence of the Effective Date. Any
Claim arising from the rejection of Executory Contracts or Unexpired Leases that becomes an
Allowed Claim shall be classified as a Class 4 General Unsecured Claim and shall not be entitled
to receive any distribution under the Plan. Any Claims arising from the rejection of an
Executory Contract or Unexpired Lease not Filed within the time required by this section
will be forever barred from assertion against the Debtors, the Estates, the property of the
Debtors, or the Plan Administrator.




                                               28
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 32 of 51




D.     Reservation of Rights

         Nothing contained in this Plan shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that any Debtor has any
liability thereunder. If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of rejection, the Debtors shall have sixty (60) days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.

E.     Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

                                          ARTICLE VII.

                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed; Entitlement to Distributions

       1.   Timing and Calculation of Amounts to Be Distributed

        Unless otherwise provided in this Plan, on the Effective Date or as soon as reasonably
practicable thereafter (or if a Claim is not an Allowed Claim on the Effective Date, on the date
that such Claim becomes an Allowed Claim, or as soon as reasonably practicable thereafter),
each Holder of an Allowed Claim against the Debtors shall receive the full amount of the
distributions that this Plan provides for Allowed Claims in the applicable Class. If and to the
extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall
be made pursuant to the provisions set forth in this Article VII. Except as otherwise provided
herein, Holders of Claims shall not be entitled to postpetition interest, dividends, or accruals on
the distributions provided for herein, regardless of whether such distributions are delivered on or
at any time after the Effective Date.

        2. Entitlement to Distributions

        On and after the Effective Date, the Disbursing Agent shall be authorized (but not
directed) to recognize and deal only with those Holders of Claims listed on the Debtors’ books
and records as of the Distribution Record Date. Accordingly, the Disbursing Agent will have no
obligation to recognize the transfer of, or the sale of any participation in, any Allowed Claim that
occurs after the close of business on the Distribution Record Date, and will be entitled for all
purposes herein to recognize and distribute securities, property, notices, and other documents
only to those Holders of Allowed Claims who are Holders of such Claims (or participants
therein) as of the close of business on the Distribution Record Date. The RBL Agent may, in its
sole discretion, limit the further assignment of RBL Claims to allow for the accurate recording of
the holders of RBL Secured Claims as of the Distribution Record Date with respect to the RBL
Secured Claims.



                                                 29
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 33 of 51




B.     Disbursing Agent

        The Plan Administrator shall be the Disbursing Agent (provided the Plan Administrator
may hire professionals or consultants to assist with making disbursements or to act as the
Disbursing Agent) and shall cause all distributions to be made to Holders of Claims after the
Effective Date. The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties unless otherwise ordered by the Bankruptcy Court.

        To the extent the DIP Claims have not been paid or otherwise satisfied prior to the
Effective Date, the DIP Agent shall be deemed to be the holder of all DIP Claims and all
distributions on account of such claims shall be made to or on the behalf of the DIP Agent to be
distributed to the DIP Lenders in accordance with the terms of the DIP Credit Agreement. For
purposes of the distribution on account of the RBL Claims, the RBL Agent shall (a) be deemed
to be the Holder of all RBL Claims, and (b) make the Pro Rata distributions of the RBL
Recovery to the RBL Lenders pursuant to the RBL Credit Agreement. In accordance with the
foregoing, the delivery of the RBL Recovery to the RBL Agent by the Disbursing Agent,
including delivery of the Excess Wind Down Amount (if any) and the Excess Fee Escrow
Amount (if any) shall satisfy all applicable distribution obligations under the Plan with respect to
the RBL Secured Claims. All reasonable and documented fees and expenses of the RBL Agent
(including the reasonable and documented fees and expenses of its counsel and agents) incurred
in connection with such distributions shall be paid from the Wind Down Account.

C.     Distributions on Account of Claims Allowed After the Effective Date

       1.   Payments and Distributions on Disputed Claims

      Distributions made after the Effective Date to Holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.

       2.   Special Rules for Distributions to Holders of Disputed Claims

        Notwithstanding any other provision in the RSA or the Plan, no payments or distributions
shall be made (a) for a Disputed Claim unless and until all objections to such Disputed Claim
have been settled or withdrawn or have been determined by a Final Order and the Disputed
Claim has become an Allowed Claim, or (b) to a specific holder of an Allowed Claim if such
holder or its affiliates is or may be liable to the Debtors on account of a Cause of Action unless
and until such Cause of Action has been settled or withdrawn or has been determined by Final
Order of the Bankruptcy Court or such other court having jurisdiction over the matter, with
respect to such Allowed Claim. Following any such settlement or determination in the preceding
clause (b) that the holder of a Claim is liable to the Debtors on account of any Cause of Action
with respect to such Allowed Claim, any such payment or distribution to such holder on account
of such Allowed Claim may be offset against the liability such holder has to the Debtors.




                                                 30
             Case 20-11441-BLS        Doc 16      Filed 06/01/20     Page 34 of 51




D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions

       1.   Delivery of Distributions in General; De Minimis Distributions

        Except as otherwise provided herein, the Disbursing Agent shall make distributions to
Holders of Allowed Claims at the address for each such Holder as indicated on the Debtors’
records as of the date of any such distribution. Notwithstanding anything to the contrary
contained in the Plan, the Plan Administrator shall not be required to distribute, and shall not
distribute, Cash or other property to the Holder of any Allowed Claim if the amount of Cash or
other property to be distributed on account of such Claim is less than $25. Any Holder of an
Allowed Claim on account of which the amount of Cash or other property to be distributed is
less than $25 shall be forever barred from asserting such Claim against the Plan Administration
Assets.

       2.   Undeliverable Distributions and Unclaimed Property

              (a)     Failure to Claim Undeliverable Distributions

        In the event that any distribution to any Holder is returned as undeliverable, no
distribution to such Holder shall be made unless and until the Disbursing Agent has determined
the then-current address of such Holder, at which time such distribution shall be made to such
Holder without interest; provided, however, such distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of ninety (90) days after
the date any such undeliverable distribution as made. After such date, all unclaimed property or
interests in property shall revert to the Debtors and their Estates as Plan Administration Assets
(notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property laws
to the contrary), and the Claim of any Holder to such property or interest in property shall be
discharged and forever barred.

              (b)     Failure to Present Checks

        Checks issued by the Disbursing Agent on account of Allowed Claims shall be null and
void if not negotiated within ninety (90) days after the issuance of such check. Requests for
reissuance of any check shall be made directly to the Disbursing Agent by the Holder of the
relevant Allowed Claim with respect to which such check originally was issued. Any Holder of
an Allowed Claim holding an un-negotiated check that does not request reissuance of such un-
negotiated check within one hundred and eighty (180) days after the issuance of such check shall
have its Claim for such un-negotiated check discharged and shall be discharged and forever
barred, estopped, and enjoined from asserting any such Claim against the Estates. In such cases,
any Cash held for payment on account of such Claims shall be Plan Administration Assets, free
of any Claims of such Holder with respect thereto. Nothing contained herein shall require the
Disbursing Agent to attempt to locate any Holder of an Allowed Claim.

E.     Compliance with Tax Requirements/Allocations

        In connection with this Plan, to the extent applicable, the Disbursing Agent shall comply
with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
and all distributions pursuant hereto shall be subject to such withholding and reporting

                                               31
             Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 35 of 51




requirements. Notwithstanding any provision in this Plan to the contrary, the Disbursing Agent
shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including liquidating a portion of the distribution to be made under
this Plan to generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such distributions or
establishing any other mechanisms they believe are reasonable and appropriate. The Disbursing
Agent reserves the right to allocate all distributions made under this Plan in compliance with all
applicable wage garnishments, alimony, child support, and other spousal awards, Liens, and
encumbrances. The Plan Administrator may require, in the Plan Administrator’s reasonable
discretion and as a condition to the receipt of any distribution under the Plan, that the Holder of
an Allowed Claim complete and return to the Plan Administrator the appropriate Form W-8 or
Form W-9, as applicable, to each Holder. Notwithstanding any other provision of the Plan, (a)
each Holder of an Allowed Claim that is to receive a distribution pursuant to the Plan shall have
sole and exclusive responsibility for the satisfaction and payment of any tax obligations imposed
by any Governmental Unit, including income, withholding, and other tax obligations, on account
of such distribution and (b) no distribution shall be made to or on behalf of such Holder pursuant
to the Plan unless and until such Holder has made arrangements reasonably satisfactory to the
Plan Administrator for the payment and satisfaction of such withholding tax obligations. If the
Holder of a Claim fails to complete and return to the Plan Administrator the appropriate Form
W-8 or Form W-9 within one hundred twenty (120) days of the request by the Plan
Administrator, then such Holder shall have its Claim forfeited and shall be forever barred,
estopped, and enjoined from asserting any such Claim against the Estates. In such cases, any
Cash held for payment on account of such Claims shall be Plan Administration Assets, free of
any Claims of such Holder with respect thereto.

F.     Surrender of Cancelled Instruments or Securities

        As a condition precedent to receiving any distribution on account of its Allowed Claim,
each Holder of a Claim shall be deemed to have surrendered the Certificates or other
documentation underlying each such Claim, and all such surrendered Certificates and other
documentations shall be deemed to be canceled pursuant to Article V.H hereto, except to the
extent otherwise provided herein.

G.     Claims Paid or Payable by Third Parties

       1.   Claims Paid by Third Parties

        The Debtors or the Plan Administrator, as applicable, shall reduce a Claim, and such
Claim shall be disallowed without a Claims objection having to be Filed and without any further
notice to or action, order or approval of the Bankruptcy Court, to the extent that the Holder of
such Claim receives payment on account of such Claim from a party that is not a Debtor or the
Plan Administrator. To the extent a Holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor or the Plan Administrator on
account of such Claim, such Holder shall, within fourteen (14) days of receipt thereof, repay or
return the distribution to the applicable Debtor, such Debtor’s Estate, or the Plan Administrator,
to the extent the Holder’s total recovery on account of such Claim from the third party and under
this Plan exceeds the amount of such Claim as of the distribution date.

                                                32
             Case 20-11441-BLS          Doc 16     Filed 06/01/20     Page 36 of 51




       2.   Claims Payable by Third Parties

        No distributions under this Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the Holder of such Allowed
Claim has exhausted all remedies with respect to such insurance policy. To the extent that one or
more of the Debtors’ insurers agrees to satisfy in full a Claim (if and to the extent adjudicated by
a court of competent jurisdiction), then immediately upon such insurers’ agreement, such Claim
may be expunged without a Claims objection having to be Filed and without any further notice to
or action, order, or approval of the Bankruptcy Court.

       3.   Applicability of Insurance Policies

        Except as otherwise provided in this Plan, distributions to Holders of Allowed Claims
shall be in accordance with the provisions of any applicable insurance policy. Nothing contained
in this Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or
any Entity may hold against any other Entity, including insurers under any policies of insurance,
nor shall anything contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

                                          ARTICLE VIII.

PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
                           CLAIMS

A.     Disputed Claims

        Before the Effective Date of the Plan, the Debtors shall have the sole authority to object
to all Claims. After the Effective Date, the Plan Administrator shall have the sole authority to
object to all Claims against the Debtors; provided that the Plan Administrator shall not be
entitled to object to any Claim that has been expressly Allowed by Final Order or under the Plan.
Except as expressly provided in any Bankruptcy Court order entered in the Chapter 11 Cases on
or prior to the Effective Date (including the Confirmation Order), the Plan Administrator after
Consummation will have and retain any and all rights and defenses the Debtors had with respect
to any Claim as of the Petition Date. In the event that any objection to a Claim filed by the
Debtors remains pending as of the Effective Date, the Plan Administrator shall be deemed
substituted for the Debtors as the objecting party.

         On and after the Effective Date, the Plan Administrator shall have the sole authority to
litigate, compromise, settle, otherwise resolve, or withdraw any objections to all Claims, to
compromise and settle any such Claims, and to administer and adjust the official register of
Claims in the Chapter 11 Cases to reflect any such settlement or compromises, in each case
without notice to or approval by the Bankruptcy Court.

B.     Disputed Secured and Priority Claims Reserve

       The Plan Administrator shall establish a Disputed Secured and Priority Claims Reserve
with Cash in an amount provided in the Wind Down Budget, which shall be administered by the
Plan Administrator. The Plan Administrator shall hold Cash in the Disputed Secured and

                                                  33
             Case 20-11441-BLS         Doc 16     Filed 06/01/20   Page 37 of 51




Priority Claims Reserve in trust for the benefit of holders of Disputed Secured and Priority
Claims ultimately determined to be Allowed after the Effective Date. The Plan Administrator
shall distribute such amounts as such Disputed Secured and Priority Claims are resolved by a
Final Order or agreed to by settlement, and such amounts will be distributable on account of such
Claims as such amounts would have been distributable had such Claims been Allowed Claims as
of the Effective Date. After all Disputed Secured and Priority Claims have become either
Allowed Secured or Priority Claims or Disallowed Secured or Priority Claims, and all required
distributions to such Allowed Secured or Priority Claims have been made, the Plan
Administrator shall effect a final distribution of the Cash remaining in the Disputed Secured and
Priority Claims Reserve to the RBL Agent for distribution on account of the RBL Secured
Claims.

C.     Estimation of Claims

        The Plan Administrator may, at any time, request that the Bankruptcy Court estimate any
contingent or unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, regardless
of whether the Plan Administrator has previously objected to such Claim or whether the
Bankruptcy Court has ruled on any objection, and the Bankruptcy Court will retain jurisdiction
to estimate any Claim at any time during litigation concerning any objection to any Claim,
including during the pendency of any appeal related to any such objection. In the event the
Bankruptcy Court estimates any contingent or unliquidated Claim, that estimated amount will
constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
on such Claim, the Plan Administrator may elect to pursue any supplemental proceedings to
object to any ultimate payment on such Claim. All of the aforementioned objection, estimation,
and resolution procedures are cumulative and are not necessarily exclusive of one another.
Claims may be estimated and thereafter resolved by any permitted mechanism.

                                          ARTICLE IX.

     CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE
                         EFFECTIVE DATE

A.     Conditions Precedent to Confirmation

       It shall be a condition to Confirmation hereof that:

      1. The Sale pursuant to the Purchase Agreement shall have been approved by the
Bankruptcy Court prior to or substantially contemporaneously with Confirmation.

      2. A Confirmation Order shall be in form and substance acceptable to the Debtors, the
DIP Agent, the RBL Agent, and the Requisite Lenders.

       3. The Confirmation Order shall provide that, among other things, the Debtors and the
Plan Administrator, as applicable, are authorized and directed to take all actions necessary or
appropriate to consummate this Plan, including, without limitation, entering into, implementing,
and consummating the other contracts, instruments, and other agreements or documents created
in connection with or described in this Plan.

                                                34
             Case 20-11441-BLS         Doc 16    Filed 06/01/20     Page 38 of 51




       4. Unless otherwise agreed to in writing by the Requisite Lenders, as applicable, to the
extent of their consent rights as provided in the RSA or this Plan, the Debtors shall not have
submitted any amendment, modification, or filing seeking to amend or modify this Plan, the
Disclosure Statement, or any documents, motions, or orders related to the foregoing.

       5.   The RSA shall not have been terminated and shall be in full force and effect.

B.     Conditions Precedent to the Effective Date

        It shall be a condition to the Effective Date that the following provisions, terms, and
conditions are satisfied (or waived pursuant to the provisions of Article IX.C hereof), and the
Effective Date shall occur on the date upon which the last of such conditions are so satisfied
and/or waived.

       1. The Plan and all documents contemplated thereby, including any amendments,
modifications, or supplements thereto, shall be acceptable to the Debtors, the DIP Agent, the
RBL Agent, and the Requisite Lenders, as applicable, to the extent of their consent rights as
provided in the Plan, and pursuant to the terms of, and in accordance with, the RSA.

       2.   The Debtors shall have established and funded with Cash the Fee Escrow Account.

       3. The Debtors shall have established and funded with Cash the Wind Down Account
with the Wind Down Amount in accordance with the Wind Down Budget.

        4. Cash in the amount sufficient to satisfy the DIP Claims in accordance with Article
II.A.2 of this Plan shall have been delivered to the DIP Agent, for distribution to and for the
benefit of the DIP Lenders in accordance with the DIP Credit Agreement.

        5. The RBL Recovery shall have been delivered to the RBL Agent, for distribution to
and for the benefit of Holders of RBL Secured Claims.

         6. The reasonable and documented fees and expenses incurred by the RBL Advisor
Fees invoiced to the Debtors at least two business days prior to the Effective Date have been paid
in full in Cash.

        7. The Confirmation Order in form and substance acceptable to the Debtors, the DIP
Agent, the RBL Agent, and the Requisite Lenders, shall have been entered and shall not have
been stayed, modified, or vacated. The Confirmation Order shall provide that, among other
things, the Debtors and the Plan Administrator, as applicable, are authorized and directed to take
all actions necessary or appropriate to consummate this Plan, including, without limitation,
entering into, implementing and consummating the contracts, instruments, and other agreements
or documents created in connection with or described in this Plan.

       8. Any documents governing the Plan Administration Process shall have been executed
and delivered by all of the Entities that are parties thereto and all conditions precedent to the
consummation thereof shall have been waived or satisfied in accordance with the terms thereof.



                                                35
             Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 39 of 51




       9. All actions, documents, certificates, and agreements necessary to implement this
Plan shall have been effected or executed and delivered to the required parties and, to the extent
required, Filed with the applicable Governmental Units in accordance with applicable laws.

       10. The Sale shall have closed pursuant to the Purchase Agreement.

C.     Waiver of Conditions

        Each of the conditions to Confirmation and to Consummation set forth in this Article IX
may be waived with the consent of the Debtors and the Requisite Lenders without notice, leave,
or order of the Bankruptcy Court or any formal action other than proceeding to confirm or
consummate this Plan; provided, however, the consent of the Requisite Lenders to such waiver
shall only be required as and to the extent set forth in the RSA.

D.     Effect of Nonoccurrence of Conditions

        If the Consummation of this Plan does not occur, this Plan shall be null and void in all
respects and nothing contained in this Plan or the Disclosure Statement shall: (1) constitute a
waiver or release of any claims by or Claims against or Interests in the Debtors; (2) prejudice in
any manner the rights of the Debtors, any Holders, or any other Entity; or (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders or any other
Entity in any respect.

                                           ARTICLE X.

       SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

A.     Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims, Interests, and
controversies relating to the contractual, legal and subordination rights that a Holder of a Claim
or Interest may have with respect to any Allowed Claim or Allowed Interest, or any distribution
to be made on account of such Allowed Claim or Allowed Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests, and controversies, as well as a finding by the Bankruptcy
Court that such compromise or settlement is in the best interests of the Debtors, their Estates and
Holders of Claims and Interests and is fair, equitable and reasonable. In accordance with the
provisions of the Plan, pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule
9019(a), without any further notice to or action, order or approval of the Bankruptcy Court, after
the Effective Date, the Plan Administrator may compromise and settle Claims against the Estates
and Causes of Action against other Entities.

B.     Releases by the Debtors

      As of the Effective Date, except for the rights and remedies that remain in effect
from and after the Effective Date to enforce the Plan and the obligations contemplated by

                                                36
             Case 20-11441-BLS        Doc 16     Filed 06/01/20    Page 40 of 51




the Definitive Documents and the documents in the plan supplement or as otherwise
provided in any order of the Bankruptcy Court, on and after the Effective Date, the
Released Parties will be deemed conclusively, absolutely, unconditionally, irrevocably, and
forever released and discharged, to the maximum extent permitted by law, by the Debtors
and the Estates, in each case on behalf of themselves and their respective successors,
assigns, and representatives and any and all other Persons that may purport to assert any
Cause of Action derivatively, by or through the foregoing Persons, from any and all Claims
and Causes of Action (including any derivative claims, asserted or assertable on behalf of
the Debtors or the Estates), whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, contract, tort, or otherwise, by statute, violations of federal or state
securities laws or otherwise that the Debtors, the Estates, or their affiliates would have
been legally entitled to assert in their own right (whether individually or collectively) or on
behalf of the holder of any Claim or Interest or other Person, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the Plan,
the Sale, the purchase, sale, or rescission of the purchase or sale of any security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements between any
Debtor and any Released Party, the treatment of Claims and Interests before or during the
Chapter 11 Cases, the negotiation, formulation, preparation, or consummation of the DIP
Financing, the DIP Documents, the RBL Credit Documents, the Disclosure Statement,
Plan, the RSA, the Definitive Documents, and the documents in the Plan Supplement or
related agreements, instruments, or other documents relating thereto, or the solicitation of
votes with respect to the Plan, in all cases based upon any act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date;
provided, however, that nothing herein will be construed to release any Person from willful
misconduct, gross negligence, or intentional fraud as determined by a Final Order.

C.     Releases by Holders of Claims and Interests

        As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan, the Definitive Documents, and the documents in the
Plan Supplement and the obligations contemplated by the Sale, on and after the Effective
Date, the Released Parties will be deemed conclusively, absolutely, unconditionally,
irrevocably, and forever released and discharged, to the maximum extent permitted by
law, by the Releasing Parties, in each case from any and all Claims and Causes of Action
whatsoever (including any derivative claims, asserted or assertable on behalf of the Debtors
or their Estates), whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted, accrued or
unaccrued, existing or hereinafter arising, whether in law or equity, whether sounding in
tort or contract, whether arising under federal or state statutory or common law, or any
other applicable international, foreign, or domestic law, rule, statute, regulation, treaty,
right, duty, requirement or otherwise, that such holders or their estates, affiliates, heirs,
executors, administrators, successors, assigns, managers, accountants, attorneys,
representatives, consultants, agents, and any other Persons claiming under or through
them would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Interest or other Person, based on

                                               37
             Case 20-11441-BLS        Doc 16      Filed 06/01/20   Page 41 of 51




or relating to, or in any manner arising from, in whole or in part, the Debtors, the Chapter
11 Cases, the Plan, the Sale, the purchase, sale, or rescission of the purchase or sale of any
security of the Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between any Debtor and any Released Party, the treatment of Claims and Interests before
or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
consummation of the DIP Financing, the DIP Documents, the RBL Credit Documents, the
Disclosure Statement, Plan, the RSA, the Definitive Documents, and the documents in the
Plan Supplement or related agreements, instruments, or other documents relating thereto,
or the solicitation of votes with respect to the Plan, in all cases based upon any act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date; provided, however, that nothing herein will be construed to release any
Person from willful misconduct, gross negligence, or intentional fraud as determined by a
Final Order.

D.     Exculpation

        To the fullest extent permitted by applicable law, no Exculpated Party will have or
incur, and each Exculpated Party will be released and exculpated from, any Claim or
Cause of Action in connection with or arising out of the administration of the Chapter 11
Cases; the negotiation and pursuit of the DIP Financing, the Disclosure Statement, the
RSA, the Sale, and the Plan (including the Definitive Documents and the documents in the
Plan Supplement), or the solicitation of votes for, or confirmation of, the Plan; the funding
of the Plan; the occurrence of the Effective Date; the administration of the Plan, or the
property to be distributed under the Plan; the purchase, sale, or rescission of the purchase
or sale of any security of the Debtors; or the transactions in furtherance of any of the
foregoing; other than Claims or Causes of Action arising out of or related to any act or
omission of an Exculpated Party that is a criminal act or constitutes intentional fraud,
gross negligence, or willful misconduct as determined by a Final Order, but in all respects
such Persons will be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to the Plan. The Exculpated Parties have acted in
compliance with the applicable provisions of the Bankruptcy Code with regard to the
solicitation of votes pursuant to the Plan and, therefore, are not, and on account of such
distributions will not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan. The exculpation will be in addition to, and not in
limitation of, all other releases, indemnities, exculpations, and any other applicable law or
rules protecting such Exculpated Parties from liability.

E.     Non-Discharge of the Debtors; Injunction

       In accordance with section 1141(d)(3) of the Bankruptcy Code, the Plan does not
discharge the Debtors. Section 1141(c) nevertheless provides, among other things, that the
property dealt with by the Plan is free and clear of all Claims and Interests against the
Debtors. As such, no Entity holding a Claim or Interest may receive any payment from, or
seek recourse against, any assets that are to be distributed under the Plan other than assets
required to be distributed to that Entity under the Plan. All parties are precluded from

                                               38
             Case 20-11441-BLS        Doc 16     Filed 06/01/20    Page 42 of 51




asserting against any property to be distributed under the Plan any Claims, rights, Causes
of Action, liabilities, or Interests based upon any act, omission, transaction, or other
activity that occurred before the Effective Date except as expressly provided in the Plan or
the Confirmation Order.

       Except as otherwise expressly provided for in the Plan or Confirmation Order or
for obligations issued or required to be paid pursuant to the Plan or Confirmation Order,
all Entities are permanently enjoined, on and after the Effective Date, on account of or in
connection with any Claim or Interest or Cause of Action, from:

           a. commencing or continuing in any manner any action or other proceeding of
              any kind against any of the Debtors, the Estates, or the Plan Administrator;

           b. enforcing, attaching, collecting or recovering by any manner or means any
              judgment, award, decree or order against any of the Debtors, the Estates, or
              the Plan Administrator;

           c. creating, perfecting or enforcing any encumbrance of any kind against any of
              the Debtors, the Estates, or the Plan Administrator;

           d. asserting any right of setoff or subrogation of any kind against any obligation
              due from any of the Debtors, the Estates, or the Plan Administrator, except
              to the extent a right to setoff or subrogation is asserted with respect to a
              timely filed proof of Claim; or

           e. commencing or continuing in any manner any action or other proceeding of
              any kind in respect of any Claim or Interest or Cause of Action released
              under this Article X.

Such injunction shall extend to any successors and assigns of the Debtors, the Estates, or
the Plan Administrator and their respective assets and properties. Any Entity injured by
any willful violation of such injunction may seek actual damages and, in appropriate
circumstances, may seek punitive damages from the willful violator.

        Unless otherwise provided herein, any injunction or stay arising under or entered
during the Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code or otherwise
that is in existence on the Confirmation Date shall remain in full force and effect until the
Chapter 11 Cases are closed.

F.     Setoffs

        Except as otherwise expressly provided for in the Plan, each Debtor and the Plan
Administrator (as applicable), pursuant to the Bankruptcy Code (including section 553 of the
Bankruptcy Code), applicable non-bankruptcy law or as may be agreed to by the Holder of a
Claim or an Interest, may set off against any Allowed Claim or Allowed Interest and the
distributions to be made pursuant to the Plan on account of such Allowed Claim or Allowed
Interest (before any distribution is made on account of such Allowed Claim or Allowed Interest),
any claims, rights and Causes of Action of any nature that such Debtor or the Plan Administrator,

                                               39
              Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 43 of 51




as applicable, may hold against the Holder of such Allowed Claim or Allowed Interest, to the
extent such claims, rights or Causes of Action against such Holder have not been otherwise
compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or
otherwise); provided, however, that neither the failure to effect such a setoff nor the allowance of
any Claim or Interest pursuant to the Plan shall constitute a waiver or release by such Debtor or
the Plan Administrator of any such claims, rights and Causes of Action that such Debtor or the
Plan Administrator may possess against such Holder. In no event shall any Holder of Claims or
Interests be entitled to set off any Claim or Interest against any claim, right or Cause of Action of
the applicable Debtor or the Plan Administrator unless such Holder has Filed a motion with the
Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
Date.

G.     Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date and concurrently with
the applicable distributions made pursuant to the Plan and, in the case of an Other Secured
Claim, satisfaction in full of the portion of the Other Secured Claim that is Allowed as of the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estates shall be fully released and discharged, and all of the right, title, and
interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security
interests shall revert to the applicable Debtor and its successors and assigns.

H.     Recoupment

        In no event shall any Holder of Claims or Interests be entitled to recoup any Claim or
Interest against any claim, right, or Cause of Action of the Debtors, unless such Holder actually
has performed such recoupment and provided notice thereof in writing to the Debtors on or
before the Confirmation Date.

                                           ARTICLE XI.

                                 BINDING NATURE OF PLAN

       THIS PLAN SHALL BIND ALL HOLDERS OF CLAIMS AGAINST AND
INTERESTS IN THE DEBTORS TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, NOTWITHSTANDING WHETHER OR NOT SUCH HOLDER
(I) WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN PROPERTY UNDER
THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE CHAPTER 11
CASES, OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN OR VOTED TO
REJECT THE PLAN.

                                           ARTICLE XII.

                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain jurisdiction over the Chapter 11

                                                 40
             Case 20-11441-BLS          Doc 16    Filed 06/01/20      Page 44 of 51




Cases and all Entities with respect to all matters related to the Chapter 11 Cases, the Debtors, and
this Plan to the fullest extent permitted by law, including, without limitation, jurisdiction to:

        1. allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
Secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Expense Claim and the resolution of any and all
objections to the Secured or unsecured status, priority, amount, or allowance of Claims or
Interests;

       2. decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

         3. resolve any matters related to: (a) the assumption, assumption and assignment, or
rejection of any Executory Contract or Unexpired Lease to which a Debtor is party or with
respect to which a Debtor may be liable and to hear, determine and, if necessary, liquidate, any
Claims arising therefrom, including Cure Claims pursuant to section 365 of the Bankruptcy
Code; (b) any potential contractual obligation under any Executory Contract or Unexpired Lease
that is assumed; and (c) any dispute regarding whether a contract or lease is or was executory or
expired;

      4. ensure that distributions to Holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan;

        5. adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor
that may be pending on the Effective Date;

       6.   adjudicate, decide, or resolve any and all matters related to Causes of Action;

        7. adjudicate, decide, or resolve any and all matters related to sections 1141 and 1145
of the Bankruptcy Code;

       8. enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the Plan or the
Disclosure Statement;

        9. resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
in connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

       10. issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Entity with Consummation or
enforcement of the Plan;




                                                 41
              Case 20-11441-BLS        Doc 16     Filed 06/01/20    Page 45 of 51




        11. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to
the releases, injunctions and other provisions contained in Article X hereof and enter such orders
as may be necessary or appropriate to implement such releases, injunctions, and other provisions;

       12. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to
the repayment or return of distributions and the recovery of additional amounts owed by the
Holder of a Claim or an Interest for amounts not timely repaid pursuant to Article VII hereof;

       13. enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, or vacated;

       14. determine any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
indenture, or other agreement or document created in connection with the Plan or the Disclosure
Statement;

        15. enter an order or final decree concluding or closing the Chapter 11 Cases;

        16. adjudicate any and all disputes arising from or relating to distributions under the
Plan;

        17. hear and determine all Fee Claims;

       18. consider any modifications of the Plan to cure any defect or omission or to reconcile
any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

       19. determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

       20. hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including disputes arising
under agreements, documents, or instruments executed in connection with the Plan;

       21. hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

        22. enforce all orders previously entered by the Bankruptcy Court; and

        23. adjudicate all other matters over with the Bankruptcy Court has jurisdiction;

provided, however, that the Bankruptcy Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a jurisdictional, forum
selection or dispute resolution clause that refers disputes to a different court and any disputes
concerning documents contained in the Plan Supplement that contain such clauses shall be
governed in accordance with the provisions of such documents.




                                                 42
             Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 46 of 51




                                          ARTICLE XIII.

         MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN

A.     Modifications and Amendments

        Subject to the limitations and rights contained in this Plan and the RSA: (a) the Debtors
reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy Rules to amend or
modify this Plan prior to the entry of the Confirmation Order; and (b) after the entry of the
Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, and subject to the
consent of the RBL Agent and the Requisite Lenders, amend or modify this Plan, in accordance
with section 1127(b) of the Bankruptcy Code or remedy any defect or omission or reconcile any
inconsistency in this Plan in such manner as may be necessary to carry out the purpose and intent
of this Plan.

B.     Effect of Confirmation on Modifications

       Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy
Code and do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.

C.     Revocation or Withdrawal of the Plan

        Subject to the RSA, the Debtors reserve the right to revoke or withdraw this Plan prior to
the Effective Date and to File subsequent chapter 11 plans. If the Debtors revoke or withdraw
this Plan subject to the terms hereof and the RSA, or if Confirmation or Consummation does not
occur, then: (1) this Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in this Plan, assumption or rejection of Executory Contracts or Unexpired Leases
effected by this Plan and any document or agreement executed pursuant hereto shall be deemed
null and void except as may be set forth in a separate order entered by the Bankruptcy Court; and
(3) nothing contained in this Plan shall: (x) constitute a waiver or release of any Claims by or
against, or any Interests in, such Debtor or any other Entity; (y) prejudice in any manner the
rights of the Debtors or any other Entity; or (z) constitute an admission, acknowledgement, offer
or undertaking of any sort by the Debtors or any other Entity.

D.     Substantial Consummation of the Plan

      Substantial consummation of the Plan under Bankruptcy Code section 1101(2) shall be
deemed to occur on the Effective Date.

                                          ARTICLE XIV.

                              MISCELLANEOUS PROVISIONS

A.     Successors and Assigns

       The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or

                                                 43
             Case 20-11441-BLS         Doc 16     Filed 06/01/20     Page 47 of 51




assign, affiliate, officer, director, manager, agent, representative, attorney, beneficiary, or
guardian, if any, of each Entity.

B.     Reservation of Rights

       Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order. Neither the Plan, any statement or
provision contained in the Plan, nor any action taken or not taken by any Debtor with respect to
the Plan or the Disclosure Statement shall be or shall be deemed to be an admission or waiver of
any rights of any Debtor with respect to the Holders of Claims or Interests before the Effective
Date.

C.     Consent Rights

        Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
RBL Agent or the Requisite Lenders set forth in the RSA (irrespective of whether the RSA has
been assumed by the Debtors) with respect to the form and substance of this Plan, the Plan
Supplement, and any other documents contemplated under the Plan shall apply to the Plan as if
stated in full herein until such time as the RSA is terminated in accordance with its terms.

D.     Further Assurances

        For the avoidance of doubt, the Debtors and the Consenting Lenders shall not violate, and
shall otherwise comply, with the RSA in all respects, including with respect to the
implementation of the Plan and the Effective Date. The Debtors, all Holders of Claims receiving
distributions hereunder, and all other Entities shall, from time to time, prepare, execute and
deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of this Plan or the Confirmation Order.

E.     Payment of Fees and Expenses

       Prior to or as of the Effective Date, the Debtors shall promptly pay in Cash in full Cash
any and all accrued but unpaid reasonable and documented RBL Advisor Fees for which the
Debtors have received invoices or estimates at least two Business Days prior to the Effective
Date.

F.     Service of Documents

       Any pleading, notice, or other document required by this Plan to be served on or
delivered to the Debtors or the Plan Administrator shall be sent to:

        Templar Energy LLC
        4700 Gaillardia Pkwy, Ste 200
        Oklahoma City, OK 73142
        Attention: Benjamin H. Harris, General Counsel
                (Benjamin.Harris@Templar.Energy)

        -and-

                                                44
               Case 20-11441-BLS       Doc 16      Filed 06/01/20    Page 48 of 51




        [Plan Administrator contact information]

        with copies to:

        Paul, Weiss, Rifkind, Wharton & Garrison LLP
        1285 Avenue of the Americas
        New York, NY 10019
        Attention : Robert A. Britton
                   (rbritton@paulweiss.com)
                  Sarah Harnett
                  (sharnett@paulweiss.com)
                  Teresa Lii
                  (tlii@paulweiss.com)

       -and-
       Young Conaway Stargatt & Taylor, LLP
       Rodney Square
       1000 North King Street
       Wilmington, DE 19801
       Attention: Pauline K. Morgan
                  (pmorgan@ycst.com)
                  Jaime Luton Chapman
                  (jchapman@ycst.com)

G.     Dissolution of Committee

        On the Effective Date, the Committee(s), if any, shall dissolve automatically, whereupon
its members, Professionals, and agents shall be released from any further duties and
responsibilities in the Chapter 11 Cases and under the Bankruptcy Code, except for purposes of
filing applications for Professional compensation in accordance with Article II.A.2 hereof.

H.     Nonseverability of Plan Provisions

        If, before Confirmation of the Plan, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the
power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
or interpreted; provided that any such alteration or interpretation must be in form and substance
acceptable to the Debtors, the RBL Agent, and the Requisite Lenders; provided, further, that the
Debtors may seek an expedited hearing before the Bankruptcy Court to address any objection to
any such alteration or interpretation of the foregoing. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the Plan will remain in
full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and

                                                45
              Case 20-11441-BLS          Doc 16     Filed 06/01/20      Page 49 of 51




shall provide that each term and provision of the Plan, as it may have been altered or interpreted
in accordance with the foregoing, is: (i) valid and enforceable pursuant to its terms; (ii) integral
to the Plan and may not be deleted or modified without the Debtors’ consent; and (iii)
nonseverable and mutually dependent.

I.     Return of Security Deposits

        Unless the Debtors have agreed otherwise in a written agreement or stipulation approved
by the Bankruptcy Court, all security deposits provided by the Debtors to any Person or Entity at
any time after the Petition Date shall be returned to the Debtors within twenty (20) days after the
Effective Date, without deduction or offset of any kind. Upon receipt, the Debtors shall transfer
such funds to the RBL Agent for distribution to the RBL Lenders in accordance with the Plan.

J.     Entire Agreement

       Except as otherwise indicated herein and except for the terms and conditions of the RSA,
the Plan supersedes all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

K.     Exhibits

        All exhibits hereto are incorporated into and are a part of the Plan as if set forth in full in
the Plan. To the extent any exhibit or document is inconsistent with the terms of the Plan, unless
otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of the Plan
shall control.

L.     Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code and any applicable non-
bankruptcy law, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and each
of their respective Affiliates, agents, representatives, members, principals, shareholders, officers,
directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of
securities offered and sold under the Plan, and, therefore, will have no liability for the violation
of any applicable law, rule, or regulation governing the solicitation of votes on the Plan or the
offer, issuance, sale, or purchase of the securities offered and sold under the Plan.

M.     Closing of Chapter 11 Cases

        The Plan Administrator shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases, provided, as of the
Effective Date, the Plan Administrator may submit separate orders to the Bankruptcy Court
under certification of counsel closing certain individual Chapter 11 Cases and changing the
caption of the Chapter 11 Cases accordingly, provided further that matters concerning Claims
may be heard and adjudicated in one of the Debtors’ chapter 11 cases that remains open

                                                  46
             Case 20-11441-BLS         Doc 16    Filed 06/01/20     Page 50 of 51




regardless of whether the applicable Claim is against a Debtor in a Chapter 11 Case that is
closed. Nothing in this Plan shall authorize the closing of any case nunc pro tunc to a date that
precedes the date any such order is entered. Any request for nunc pro tunc relief shall be made
on motion served on the U.S. Trustee, and the Bankruptcy Court shall rule on such request after
notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case remaining
open, the Plan Administrator shall file a final report with respect to all of the Chapter 11 Cases
pursuant to Local Rule 3022-1(c).

N.     Conflicts

        Except as set forth in the Plan, to the extent that any provision of the Disclosure
Statement or any order (other than the Confirmation Order) referenced in the Plan (or any
exhibits, schedules, appendices, supplements, or amendments to any of the foregoing), conflicts
with or is in any way inconsistent with any provision of the Plan, the Plan shall govern and
control. In the event of a conflict between any provision of the Plan and the Confirmation Order,
the Confirmation Order shall govern and control.

O.     Filing of Additional Documents

       On or before the Effective Date, the Debtors may File with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

P.     Tax Reporting and Compliance

        The Debtors shall be authorized to request an expedited determination under section
505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtors for any
and all taxable periods ending after the Petition Date through, and including, the Effective Date.

                          [Remainder of page intentionally left blank.]




                                                47
            Case 20-11441-BLS   Doc 16    Filed 06/01/20    Page 51 of 51




Dated: May 31, 2020
                                    Respectfully submitted,


                                    TEMPLAR ENERGY LLC,
                                    a Delaware limited liability company,
                                    on behalf of itself and the other Debtors



                                    By:       /s/ Brian Simmons
                                              Name: Brian A. Simmons
                                              Title:     CEO & President




                                         48
